[istarsecondarrevolvercre001.jpg]
$350,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September
27, 2019 among iSTAR INC., THE BANKS LISTED HEREIN, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC.,
and BARCLAYS BANK PLC, as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre002.jpg]
Contents Clause Page Article I DEFINITIONS
...............................................................................................................................
1 Section 1.1.
Definitions....................................................................................................................
1 Section 1.2. Accounting Terms and
Determinations......................................................................
26 Section 1.3. Types of
Borrowings..................................................................................................
26 Section 1.4. Interest Rates; LIBOR
Notification............................................................................
26 Article II THE
LOANS...............................................................................................................................
27 Section 2.1. Revolving
Commitments............................................................................................
27 Section 2.2. Term
Commitments....................................................................................................
27 Section 2.3. Procedures for Revolving Loan Borrowing
............................................................... 28 Section 2.4.
Notice to Banks; Funding of Revolving Loans
.......................................................... 28 Section 2.5.
Notes...........................................................................................................................
29 Section 2.6. Method of Electing Interest
Rates..............................................................................
30 Section 2.7. Interest
Rates..............................................................................................................
31 Section 2.8.
Fees.............................................................................................................................
31 Section 2.9. Maturity Date
.............................................................................................................
32 Section 2.10. Optional Prepayments; Termination or Reduction of
Commitments......................... 32 Section 2.11. Mandatory Prepayments of
Loans..............................................................................
32 Section 2.12. General Provisions as to Payments
............................................................................ 33
Section 2.13. [Reserved].
.................................................................................................................
34 Section 2.14. Funding
Losses...........................................................................................................
34 Section 2.15. Computation of Interest and
Fees...............................................................................
34 Section 2.16. Use of
Proceeds..........................................................................................................
34 Section 2.17.
Reserved.....................................................................................................................
34 Section 2.18. Collateral and Covered Assets
...................................................................................
34 Section 2.19. Defaulting Bank
.........................................................................................................
36 Article III CONDITIONS
...........................................................................................................................
36 Section 3.1. Closing
.......................................................................................................................
36 Section 3.2.
Borrowings.................................................................................................................
38 Section 3.3. Conditions to Conversion into Term
Loan................................................................. 39 Article
IV REPRESENTATIONS AND WARRANTIES
......................................................................... 39
Section 4.1. Existence and Power
..................................................................................................
40 Section 4.2. Power and Authority; Enforceable
Obligation........................................................... 40 Section
4.3. No
Violation...............................................................................................................
40 Section 4.4. Financial
Information.................................................................................................
40 Section 4.5. Litigation
....................................................................................................................
41 Section 4.6. Compliance with
ERISA............................................................................................
41 Section 4.7. Environmental
............................................................................................................
42 Section 4.8. Taxes
..........................................................................................................................
43 Section 4.9. Full Disclosure
...........................................................................................................
43



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre003.jpg]
Section 4.10.
Solvency.....................................................................................................................
43 Section 4.11. Use of
Proceeds..........................................................................................................
43 Section 4.12. Governmental Approvals
...........................................................................................
43 Section 4.13. Investment Company
Act...........................................................................................
43 Section 4.14. Principal
Offices.........................................................................................................
44 Section 4.15. REIT Status
................................................................................................................
44 Section 4.16. Intellectual Property
...................................................................................................
44 Section 4.17.
Judgments...................................................................................................................
44 Section 4.18. No
Default..................................................................................................................
44 Section 4.19. Licenses, etc
...............................................................................................................
44 Section 4.20. Compliance with Law
................................................................................................
44 Section 4.21. No Burdensome
Restrictions......................................................................................
44 Section 4.22. Brokers’
Fees..............................................................................................................
44 Section 4.23. Labor Matters
.............................................................................................................
45 Section 4.24. Insurance
....................................................................................................................
45 Section 4.25. Organizational
Documents.........................................................................................
45 Section 4.26. Unencumbered Assets
................................................................................................
45 Section 4.27. Ownership of Property; Liens
....................................................................................
45 Section 4.28. Covered Parties
..........................................................................................................
45 Section 4.29. Security Documents
...................................................................................................
45 Section 4.30. Anti-Corruption Laws and
Sanctions.........................................................................
46 Section 4.31. EEA Financial Institutions
.........................................................................................
46 Article V AFFIRMATIVE AND NEGATIVE
COVENANTS.................................................................. 46
Section 5.1.
Information.................................................................................................................
46 Section 5.2. Payment of
Obligations..............................................................................................
49 Section 5.3. Maintenance of Property; Insurance;
Leases.............................................................. 49 Section
5.4. Maintenance of Existence
..........................................................................................
50 Section 5.5. Compliance with
Laws...............................................................................................
50 Section 5.6. Inspection of Property, Books and Records
............................................................... 50 Section 5.7.
Existence
....................................................................................................................
50 Section 5.8. Independent
Director..................................................................................................
51 Section 5.9. Financial Covenants
...................................................................................................
51 Section 5.10. Restricted Payments
...................................................................................................
51 Section 5.11. Restriction on Fundamental
Changes.........................................................................
52 Section 5.12. Changes in
Business...................................................................................................
52 Section 5.13. Borrower
Status..........................................................................................................
52 Section 5.14. Other
Indebtedness.....................................................................................................
52 Section 5.15.
Liens...........................................................................................................................
53 Section 5.16. [Reserved]
..................................................................................................................
53 Section 5.17. Restrictive Agreements
..............................................................................................
53 Section 5.18. Limitation on Activities of the Covered
Parties......................................................... 53 Section
5.19. Transactions with Affiliates
.......................................................................................
53 Section 5.20. Corporate
Ratings.......................................................................................................
54 Section 5.21. Anti-Corruption Laws and
Sanctions.........................................................................
54 Article VI
DEFAULTS...............................................................................................................................
54 Section 6.1. Events of
Default........................................................................................................
54 Section 6.2. Rights and
Remedies..................................................................................................
57



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre004.jpg]
Section 6.3. Notice of
Default........................................................................................................
57 Section 6.4. Distribution of Proceeds after
Default........................................................................
57 Article VII THE AGENTS; CERTAIN MATTERS RELATING TO THE
BANKS................................ 58 Section 7.1. Appointment and
Authorization.................................................................................
58 Section 7.2. Administrative Agency and
Affiliates........................................................................
58 Section 7.3. Action by
Agents........................................................................................................
58 Section 7.4. Consultation with Experts
..........................................................................................
59 Section 7.5. Liability of Agents
.....................................................................................................
59 Section 7.6. Indemnification
..........................................................................................................
59 Section 7.7. Credit
Decision...........................................................................................................
60 Section 7.8. Successor Agent
.........................................................................................................
60 Section 7.9. Exculpation of BPO Broker
.......................................................................................
60 Section 7.10. Proofs of Claim
..........................................................................................................
61 Section 7.11. Posting of Communications
.......................................................................................
62 Section 7.12. Certain ERISA Matters
..............................................................................................
63 Article VIII CHANGE IN CIRCUMSTANCES
........................................................................................
64 Section 8.1. Basis for Determining Interest Rate Inadequate or
Unfair......................................... 64 Section 8.2. Illegality
.....................................................................................................................
65 Section 8.3. Increased Cost and Reduced
Return...........................................................................
65 Section 8.4. Taxes
..........................................................................................................................
67 Section 8.5. Base Rate Loans Substituted for Affected Eurodollar
Loans..................................... 71 Article IX
MISCELLANEOUS..................................................................................................................
71 Section 9.1.
Notices........................................................................................................................
71 Section 9.2. No
Waivers.................................................................................................................
72 Section 9.3. Expenses; Indemnification
.........................................................................................
72 Section 9.4. Sharing of
Set-Offs.....................................................................................................
73 Section 9.5. Amendments and
Waivers..........................................................................................
74 Section 9.6. Successors and
Assigns..............................................................................................
75 Section 9.7. Governing Law; Submission to Jurisdiction; Judgment
Currency............................. 78 Section 9.8. Counterparts; Integration;
Effectiveness....................................................................
78 Section 9.9. WAIVER OF JURY TRIAL
......................................................................................
79 Section 9.10. Survival
......................................................................................................................
79 Section 9.11. Domicile of
Loans......................................................................................................
79 Section 9.12. Limitation of
Liability................................................................................................
79 Section 9.13. Recourse
Obligation...................................................................................................
79 Section 9.14.
Confidentiality............................................................................................................
79 Section 9.15. USA Patriot Act
.........................................................................................................
80 Section 9.16. Acknowledgements
....................................................................................................
80 Section 9.17. Releases of
Liens........................................................................................................
81 Section 9.18. No Novation
...............................................................................................................
81 Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions................. 81



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre005.jpg]
SCHEDULES: SCHEDULE 1.1A Commitments SCHEDULE 1.1B Collateral and Covered Assets
List SCHEDULE 1.1D Excluded Assets SCHEDULE 4.4(d) Existing Indebtedness of the
Covered Subsidiaries SCHEDULE 4.6(a) Multiemployer Plans/Collective Bargaining
Agreements SCHEDULE 4.27 Indirect Ownership of Covered Assets SCHEDULE 4.28
Covered Parties SCHEDULE 4.29 Filing Jurisdictions EXHIBITS: EXHIBIT A Form of
Affiliate Subordination Agreement EXHIBIT B Form of Borrowing Base Certificate
EXHIBIT C Form of Negative Pledge Agreement EXHIBIT D Form of Note EXHIBIT E
Form of Notice of Borrowing EXHIBIT F Projections EXHIBIT G Form of Security
Agreement EXHIBIT H Form of Assignment and Assumption EXHIBITS I Forms of
Prepayment Notice EXHIBITS J 1-4 Forms of U.S. Tax Certificates EXHIBIT K Notice
Addresses



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre006.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”) dated as of September 27, 2019, among iSTAR INC., a
Maryland Corporation (the “Borrower”), the BANKS listed on the signature pages
hereof or otherwise from time to time parties hereto, and JPMORGAN CHASE BANK,
N.A., as the Administrative Agent. WITNESSETH WHEREAS, the Borrower, the Banks
and the Administrative Agent are parties to the Amended and Restated Credit
Agreement dated as of September 27, 2017 (as heretofore amended, supplemented or
otherwise modified, the “Existing Credit Agreement”); WHEREAS, the Borrower has
requested that the Banks, among other things, extend the maturity date of the
Existing Credit Agreement; and WHEREAS, the Banks are willing to do so on the
terms and conditions set forth herein; NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree to amend and restate the Existing Credit Agreement in its
entirety as follows: ARTICLE I DEFINITIONS Section 1.1. Definitions. The
following terms, as used herein, have the following meanings: “Administrative
Agent” means JPMorgan Chase Bank, N.A., in its capacity as the administrative
agent hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement. “Administrative Questionnaire” means with
respect to each Bank, an administrative questionnaire in the form prepared by
the Administrative Agent and submitted to the Administrative Agent (with a copy
to the Borrower) duly completed by such Bank. “Affiliate”, as applied to any
Person, means any other Person that directly or indirectly controls, is
controlled by, or is under common control with, that Person. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to vote
ten percent (10.0%) or more of the equity securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting equity securities or by contract or otherwise. “Affiliate
Subordination Agreement” means a Second Amended and Restated Affiliate
Subordination Agreement substantially in the form of Exhibit A pursuant to which
intercompany obligations and advances owed by the Borrower are subordinated to
the Obligations. “Agents” means, collectively, the Administrative Agent and the
Arrangers.



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre007.jpg]
“Agreement” means this Second Amended and Restated Credit Agreement as the same
may from time to time hereafter be amended, restated, supplemented or otherwise
modified. “Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.
“Applicable Advance Rate” means as of any date of determination as to any
Borrowing Base Asset: (i) 65%, if the relevant BPO with respect to such
Borrowing Base Asset is less than 24 months old as of such date of
determination, or if the Borrower is within the 90-day grace period for delivery
of a new BPO provided in Section 5.1(k); (ii) 60%, if the relevant BPO with
respect to such Borrowing Base Asset is 24 months old or older as of such date
of determination; (iii) irrespective of the foregoing clauses (i) and (ii), 50%
for any Credit Tenant Lease Asset if (x) the vacancy rate with respect to such
Credit Tenant Lease Asset is greater than 20% as of such date of determination,
(y) the weighted average remaining lease term with respect to such Credit Tenant
Lease Asset is less than two (2) years as of such date of determination or (z)
the Borrower is not receiving any income from such Credit Tenant Lease Asset as
of such date of determination but such Credit Tenant Lease Asset has not become
a Non-Cash Flow Tenant Lease Asset as of such date of determination; (iv)
irrespective of the foregoing clauses (i), (ii) and (iii), 0%, if such Credit
Tenant Lease Asset is a Non-Cash Flow Credit Tenant Lease Asset; (v)
irrespective of the foregoing clauses (i) and (ii), for any Construction Loan,
(A) if the LTC is less than or equal to 40%, (x) 60%, if such Construction Loan
is wholly-owned by a Pledged Subsidiary and (y) 55%, if such Construction Loan
is partially-owned by a Pledged Subsidiary and (B) if the LTC is greater than
40%, (x) 50%, if such Construction Loan is wholly- owned by a Pledged Subsidiary
and (y) 45%, if such Construction Loan is partially-owned by a Pledged
Subsidiary; and (vi) irrespective of the foregoing clauses (i) and (ii), for any
Loan Asset that is not a Construction Loan, (A) 70%, if the Look-Through LTV is
less than or equal to 45% and (B) 65%, if the Look-Through LTV is greater than
45%; provided that, if on any date of determination any Borrowing Base Asset
meets the requirements for an Applicable Advance Rate based upon the foregoing
criteria that is different than the Applicable Advance Rate as of the
immediately preceding date of determination, such different Applicable Advance
Rate shall apply. “Applicable Lending Office” means with respect to any Bank,
(i) in the case of its Base Rate Loans, its Domestic Lending Office and (ii) in
the case of its Eurodollar Loans, its Eurodollar Lending Office. “Applicable
Margin” means with respect to each Loan, the respective percentages per annum
determined, at any time, based on the range into which the Credit Rating then
falls, in accordance with the table set forth below. Any change in the Credit
Rating causing it to move to a different range on - 2-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre008.jpg]
the table shall effect an immediate change in the Applicable Margin. In the
event that the Borrower has two (2) or more Credit Ratings that are not
equivalent, the Applicable Margin shall be determined by (A) if the difference
between such Credit Ratings is one ratings category, the Applicable Margin shall
be the rate per annum that would be applicable if the higher of the Credit
Ratings were used, and (B) if the difference between such Credit Ratings is two
or more ratings categories, the Applicable Margin shall be the rate per annum
that would be applicable if the median of the applicable Credit Ratings were
used. In the event that the Borrower has only one (1) Credit Rating, the
Applicable Margin shall be determined by such Credit Rating. In the event that
the Borrower does not have a Credit Rating, the Applicable Margin shall be the
highest percentage per annum set forth on the table below. On the Closing Date,
the Credit Rating of the Borrower is BB-/Ba3/BB-. Range of the Borrower’s
Applicable Margin for Base Applicable Margin for Credit Rating Rate Loans
Eurodollar Loans (S&P/Moody’s/Fitch Ratings) (% per annum) (% per annum) 1.00%
2.00% 1.25% 2.25% 1.50% 2.50% “Appraisal” means an appraisal, reasonably
satisfactory to the Administrative Agent, setting forth the appraised value of a
Borrowing Base Asset, which appraisal shall be prepared by an appraiser engaged
by the Administrative Agent. “Appraisal Grace Period” means, as to a Borrowing
Base Asset, forty-five (45) calendar days following the day the Administrative
Agent engages an appraiser to complete an Appraisal for such Borrowing Base
Asset. “Appraised Value” means, as to any Borrowing Base Asset, the appraised
value of such Borrowing Base Asset, as determined by the most recently delivered
Appraisal for such Borrowing Base Asset. “Approved Electronic Platform” has the
meaning assigned to it in Section 7.11(a). “Arrangers” means JPMorgan Chase
Bank, N.A., BofA Securities, Inc. and Barclays Bank PLC, in their respective
capacities as Joint Lead Arranger and Joint Bookrunner hereunder. “Assignee” has
the meaning set forth in Section 9.6(c). “Assignment and Assumption” means an
Assignment and Assumption, in substantially the form of Exhibit H hereto or any
other form (including electronic records generated by the use of an electronic
platform) approved by the Administrative Agent. “Available Commitment” means as
to any Bank at any time, an amount equal to the excess, if any, of (a) such
Bank’s Commitment then in effect over (b) such Bank’s Revolving Loans then
outstanding. “Average Utilization” means for any period, an amount, expressed as
a percentage, equal to (a) the daily average Total Revolving Loans for such
period divided by (b) the daily average Total Commitments for such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. - 3-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre009.jpg]
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Banks” means each
entity listed on the signature pages hereof as a “Bank”, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors. For
purposes of this Agreement, BofA Securities, Inc. shall not constitute a “Bank”.
“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate on such day (or, if such day is not a Business Day, the next
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1.0%. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Rate, the Federal Funds Rate
or such Eurodollar Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 8.1 hereof, then the Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Base Rate Borrowing” means a Borrowing in Dollars the interest
on which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement. “Base Rate Loan” means a Loan in Dollars to be
made by a Bank the interest on which is calculated by reference to the Base Rate
in accordance with the provisions of this Agreement. “Benefit Plan” means any of
(a) an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code, or
(c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.” “Book Value” means, as to
any asset as of any date of determination, the book value of such asset at the
end of the most recently ended fiscal quarter as determined in accordance with
GAAP, provided that depreciation shall be added back to such book value with
respect to Credit Tenant Lease Assets, but such book value with respect to all
assets shall be net of any asset specific reserves and impairments. - 4-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre010.jpg]
“Borrower” has the meaning set forth in the preamble hereto. “Borrowing” has the
meaning set forth in Section 1.3. “Borrowed” shall have a correlative meaning.
“Borrowing Base” means, as of any date of determination, the sum of the
Borrowing Base Value of each Borrowing Base Asset as of such date as determined
by the most recent Borrowing Base Certificate and adjusted as reflected in the
Monthly Certificate; provided that, the Borrowing Base shall be subject to the
following adjustments: (i) no single Borrowing Base Asset (based on the
Borrowing Base Value of such Borrowing Base Asset) shall comprise in excess of
25% of the Borrowing Base at the time such asset is included as a Borrowing Base
Asset (and any such excess shall be disregarded for purposes of determining the
Borrowing Base); (ii) the aggregate Borrowing Base Value of the Three Largest
Assets shall not exceed (x) at any time during a Concentration Test Increase
Period, 75% of the Borrowing Base and (y) at any other time, 55% of the
Borrowing Base (and in each case of the foregoing clauses (x) and (y) any such
excess shall be disregarded for purposes of determining the Borrowing Base);
(iii) the aggregate Borrowing Base Value of all Non-Cash Flow Credit Tenant
Lease Assets shall not exceed 5% of the Borrowing Base at any one time (and any
such excess shall be disregarded for purposes of determining the Borrowing
Base); (iv) the aggregate Borrowing Base Value of all Limited Term Credit Tenant
Lease Assets shall not exceed 20% of the Borrowing Base at such date of
determination (and any such excess shall be disregarded for purposes of
determining the Borrowing Base); (v) the aggregate Borrowing Base Value of (x)
Credit Tenant Lease Assets (i) with a vacancy rate greater than 20% or (ii) with
a weighted average remaining lease term of less than two (2) years in respect of
the underlying leases with respect to such Credit Tenant Lease Asset as of such
date of determination or (y) Borrowing Base Assets with respect to hospitality
and healthcare related stabilized assets shall not, in the aggregate for all
such assets described in the foregoing clauses (x) and (y), exceed 35% of the
Borrowing Base at such date of determination (and any such excess shall be
disregarded for purposes of determining the Borrowing Base); (vi) at all times
there shall be no less than ten (10) assets included as Borrowing Base Assets;
and (vii) the aggregate Borrowing Base Value of all Construction Loans shall not
exceed 20% (the “Construction Basket Percentage”) of the Borrowing Base at such
date of determination (and any such excess shall be disregarded for purposes of
determining the Borrowing Base), provided that if the Total Corporate Leverage
Ratio is less than 2.50 to 1.00, the Construction Basket Percentage shall be 25%
of the Borrowing Base at such date of determination (and any such excess shall
be disregarded for purposes of determining the Borrowing Base), provided further
that if the Borrower shall not have delivered the reporting required under
Section 5.1(c)(I)(iii) within the time period set forth therein, the
Construction Basket Percentage shall be reduced to 20%). “Borrowing Base Assets”
means, as of any date of determination, the Eligible Loan Assets and Eligible
Credit Tenant Lease Assets constituting Collateral and Covered Assets and
included - 5-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre011.jpg]
in the Borrowing Base Certificate delivered on the Closing Date pursuant to
Section 3.1(o) and, thereafter, pursuant to Section 5.1(i). “Borrowing Base
Certificate” means a certificate, signed and certified as accurate and complete
by a senior financial officer of the Borrower, in substantially the form of
Exhibit B. “Borrowing Base Value” means, with respect to any Borrowing Base
Asset as of any date of determination, the product of (x) the Applicable Advance
Rate for such Borrowing Base Asset as of such date and (y) the Designated
Valuation Amount of such Borrowing Base Asset as of such date; provided that,
the Borrowing Base Value of any Borrowing Base Asset shall be recalculated upon
a material amendment or extension of the underlying lease or loan of such
Borrowing Base Asset (including, in the case of a Construction Loan, a material
increase in the scope or budget in respect of the project that is the subject of
such Construction Loan), or the execution of a new lease or loan with respect
thereto and reflected in an updated BPO or subsequent Monthly Certificate or
Borrowing Base Certificate, in each case delivered pursuant to Section 5.1.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Banks to make Loans hereunder. “BPO”
means as to any Borrowing Base Asset, a broker’s price opinion, determined in
accordance with standard market practices and upon reasonable assumptions, with
respect to such Borrowing Base Asset provided by a BPO Broker. “BPO Broker”
shall mean HFF, Inc. and its affiliates, or such other broker reasonably
acceptable to the Borrower and the Administrative Agent. “BPO Value” means, as
to any Borrowing Base Asset that is a Credit Tenant Lease Asset, on any date of
determination, the valuation of such Borrowing Base Asset at the time of
inclusion thereof in the Borrowing Base as determined by the most recent BPO
delivered in accordance with Section 5.1(k) with respect to such Borrowing Base
Asset as of such date of determination; provided that, if the BPO Value of such
Borrowing Base Asset is on such date of determination more than 100% of the Book
Value of such Borrowing Base Asset, the BPO Value of such Borrowing Base Asset
shall be the lower of such BPO Value and 130% of such Book Value. “Business Day”
means any day except a Saturday, Sunday or other day on which commercial banks
in New York City are authorized by law to close. “Capital Lease” as applied to
any Person, means any lease of any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person. “Cash and Cash
Equivalents” means (a) cash; (b) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(c) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of - 6-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre012.jpg]
acquisition, having a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch and having a short-term rating of at least A-1, P-1 and F-1
from S&P, Moody’s and Fitch, respectively (or, if at any time neither S&P nor
Moody’s nor Fitch shall be rating such obligations, then the highest rating from
such other nationally recognized rating services acceptable to the
Administrative Agent); (e) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Dollars that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (f) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (g) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (f) foregoing. “Change of Control” means the
occurrence of the event or events set forth in Section 6.1(i) or Section 6.1(j).
“Closing Date” means the date on which the conditions set forth in Section 3.1
shall have been satisfied to the satisfaction of the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form. “Collateral” means, at any time, all of the assets of
the Borrower upon which a Lien is purported to be created by the Collateral
Documents. As the context may require, “Collateral” also refers to Covered
Assets. For the avoidance of doubt, no Excluded Asset shall constitute
Collateral or a Covered Asset. “Collateral and Covered Assets List” means the
list of Collateral and Covered Assets as of the Closing Date and set forth on
Schedule 1.1B as such list may be modified from time to time. “Collateral
Documents” means the Security Agreement, the Affiliate Subordination Agreement,
the Negative Pledge Agreement and all other similar agreements and security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of the Borrower or a Covered Subsidiary to secure the obligations and
liabilities of the Borrower under any Loan Document or providing rights and
remedies in respect of the Collateral and the Covered Assets. “Commitment” means
with respect to each Bank (x) prior to the Revolving Termination Date, the
obligation of such Bank to make Revolving Loans in an aggregate principal amount
not to exceed the amount set forth on Schedule 1.1A next to the name of such
Bank under the heading “Commitment” or in the Assignment and Assumption pursuant
to which such Bank became a party hereto and (y) on Revolving Termination Date,
subject to Section 2.2 and Section 3.3, the obligation of such Bank to convert
all outstanding Revolving Loans made by such Bank as of such date into an equal
principal amount of Term Loans and to extend the Maturity Date. The initial
amount of the Total Commitments is $350,000,000. “Commitment Fee Rate” means the
respective percentages per annum determined, at any time, based on the range
into which the Credit Rating then falls, in accordance with the table set forth
below. Any change in the Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Commitment Fee Rate. In the
event that the Borrower has two (2) or more - 7-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre013.jpg]
Credit Ratings that are not equivalent, the Commitment Fee Rate shall be
determined by (A) if the difference between such Credit Ratings is one ratings
category, the Commitment Fee Rate shall be the rate per annum that would be
applicable if the higher of the Credit Ratings were used, and (B) if the
difference between such Credit Ratings is two or more ratings categories, the
Commitment Fee Rate shall be the rate per annum that would be applicable if the
median of the applicable Credit Ratings were used. In the event that the
Borrower has only one (1) Credit Rating, the Commitment Fee Rate shall be
determined by such Credit Rating. In the event that the Borrower does not have a
Credit Rating, the Commitment Fee Rate shall be the highest percentage per annum
set forth on the table below. On the Closing Date, the Credit Rating of the
Borrower is BB-/B1/BB-. Range of the Borrower’s Credit Rating Commitment Fee
Rate (S&P/Moody’s/Fitch Ratings) (% per annum) 0.25% 0.35% 0.45%
“Communications” has the meaning assigned to it in Section 7.11(c).
“Concentration Test Holiday Period” means: (i) with respect to a Concentration
Test Increase Initial Notice, the period of ninety (90) days from and after the
delivery by the Borrower to the Administrative Agent of such Concentration Test
Increase Initial Notice or, if shorter, the Appraisal Grace Period for any of
the Three Largest Assets; (ii) with respect to a Concentration Test Increase
Renewal Notice, as to a Borrowing Base Asset that is one of the Three Largest
Assets, the period of ninety (90) days from and after the last day of the
twelve-month anniversary of the delivery of the then existing Appraisal for such
Borrowing Base Asset or, if shorter, the Appraisal Grace Period for such
Borrowing Base Asset; and (iii) with respect to a Concentration Test Increase
Substitution Notice, as to a Borrowing Base Asset that is a new Three Largest
Asset, the period of ninety (90) days from and after the delivery by the
Borrower to the Administrative Agent of such Concentration Test Increase
Substitution Notice for such Borrowing Base Asset or, if shorter, the Appraisal
Grace Period for such Borrowing Base Asset. “Concentration Test Increase Initial
Notice” means the first written notice delivered by the Borrower to the
Administrative Agent requesting an increase to the Borrowing Base concentration
limit of the Three Largest Assets described in clause (ii) of the definition of
“Borrowing Base”, which shall include and constitute such notice for all. The
Borrower may deliver a Concentration Test Increase Initial Notice no more than
once per twelve-month period and a Concentration Test Increase Initial Notice
must be a notice for all of the Three Largest Assets. “Concentration Test
Increase Period” means the period during which, as to each Borrowing Base Asset
that is one of the Three Largest Assets, one of the following shall have been
satisfied: (i) an Appraisal shall have been delivered at any time in the prior
twelve-month period with respect to such Borrowing Base Asset; or - 8-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre014.jpg]
(ii) after proper delivery of a Concentration Test Increase Initial Notice, a
Concentration Test Increase Renewal Notice or a Concentration Test Increase
Substitution Notice to the Administrative Agent, as the case may be, (A) the
Concentration Test Holiday Period shall be in effect or (B) if, prior to the end
of the Concentration Test Holiday Period, the Administrative Agent shall have
engaged an appraiser to complete an Appraisal with respect to such Borrowing
Base Asset, the Appraisal Grace Period shall be in effect for such Borrowing
Base Asset. “Concentration Test Increase Renewal Notice” means, at any time when
the Concentration Test Increase Period is in effect and clause (i) under its
definition is satisfied, a written notice delivered by the Borrower to the
Administrative Agent requesting an extension of the Concentration Test Increase
Period no later than fifteen (15) Business Days prior to the end of the period
when clause (i) under its definition is satisfied. “Concentration Test Increase
Substitution Notice” means, at any time when the Concentration Test Increase
Period is in effect and the Borrower seeks to include a Borrowing Base Asset as
a new Three Largest Asset, a written notice delivered by the Borrower to the
Administrative Agent requesting the continuation of the Concentration Test
Increase Period and the inclusion of such Borrowing Base Asset as a new Three
Largest Asset for purposes thereof. “Consolidated Cash Flow” means as of any
date of determination, for the period of four fiscal quarters ended on such date
of determination on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) cash flows from operating activities of the Borrower
and its Consolidated Subsidiaries for such period, plus (b) repayments and
collections of loans, plus (c) net proceeds from the sale/monetization of loans,
real estate and other investments of the Borrower and its Consolidated
Subsidiaries for such period, plus (d) distributions from other investments of
the Borrower and its Consolidated Subsidiaries for such period, plus (e) cash
interest payments paid on debt of the Borrower and its Consolidated Subsidiaries
for such period, plus (f) Taxes paid in Cash by the Borrower and its
Consolidated Subsidiaries for such period, in each case as reflected in the
Borrower’s consolidated statements of cash flow for such period in the form
delivered pursuant to Section 5.1(a) and (b). “Consolidated Coverage Ratio”
means, for each date of determination set forth in Section 5.9(a), the ratio of
(a) Consolidated Cash Flow as of such date of determination to (b) Consolidated
Fixed Charges as of such date of determination. “Consolidated Fixed Charges”
means as of any date of determination, for the period of four fiscal quarters
ended on such date of determination, the sum of (a) the total cash interest
expense (including imputed interest expense attributable to Capital Leases) of
the Borrower and its Consolidated Subsidiaries on all outstanding Indebtedness
of the Borrower and its Consolidated Subsidiaries for such period (assuming for
purposes of determining such interest expense that the Total Commitments have
been fully Borrowed hereunder during such period) determined in accordance with
GAAP and (b) total cash dividends on preferred units payable by the Borrower
during such period. “Consolidated Subsidiary” means at any date (i) any Covered
Subsidiary and (ii) any other Subsidiary or other entity which is consolidated
with the Borrower in accordance with GAAP. “Consolidated Tangible Net Worth”
means, at any time, the tangible net worth of the Borrower, on a consolidated
basis, determined in accordance with GAAP. “Construction Loan” means a Loan
Asset that is a loan or participation in a loan made for the construction or
development of real property owned by the borrower thereof and secured at such
time - 9-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre015.jpg]
by a Mortgage on such real property or secured by an interest in a special
purpose entity substantially similar to the organizational and corporate
structure and documentation of the Covered Subsidiaries that directly or
indirectly owns the real property, in each case the term of which loan shall not
exceed five years; provided, that upon issuance of a temporary certificate of
occupancy related to the underlying real property, the loan shall qualify as a
Loan Asset that is not a Construction Loan for so long as a temporary or final
certificate of occupancy is in effect (including pursuant to any renewals
thereof). “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP which is not otherwise
Indebtedness, and (ii) any obligation required to be disclosed in accordance
with GAAP in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non- Recourse Indebtedness, lease, dividend or other
obligation including guarantees of completion and guarantees of representations
and warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. All matters constituting “Contingent
Obligations” shall be calculated without duplication. “Conversion Notice” has
the meaning set forth in Section 2.2(a). “Covered Assets” means, as of any date
of determination, (a) the Loan Assets and the Credit Tenant Lease Assets
directly owned by a Pledged Subsidiary and (b) interests in a Pledged Subsidiary
owned by the Borrower, in each case listed on the Collateral and Covered Asset
List. “Covered Party” means (i) the Borrower and (ii) each Covered Subsidiary.
“Covered Subsidiary” means each (i) Pledged Subsidiary and (ii) Subsidiary of a
Pledged Subsidiary set forth on Schedule 4.28. “Credit Ratings” means the
Borrower’s corporate rating assigned by the Rating Agencies. “Credit Tenant
Lease Asset” means (a) for any such assets initially included in the Borrowing
Base on the Closing Date, a property owned by the Covered Subsidiaries and
identified on the Collateral and Covered Assets List on the Closing Date as a
credit tenant lease asset, or (b) for any assets added to the Borrowing Base
after the Closing Date, a property owned by a Pledged Subsidiary which is - 10-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre016.jpg]
(i) leased to a governmental entity, (ii) leased to a tenant (or guaranteed by a
Person) with an Investment Grade Rating, (iii) a property which, if unavailable
to a tenant, would materially impair the continued operation of such tenant,
including without limitation, a headquarters facility, distribution center,
manufacturing facility, or a pool or class of multiple properties leased under a
blanket lease or (iv) identified by the Borrower as a credit tenant lease asset
in the ordinary course of business and consistent with its past practices.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning set forth in Section 2.7(c). “Defaulting Bank”
means any Bank that (a) has failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, or (ii) pay
over to the Administrative Agent or the other Banks any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent and
the other Banks in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a the Administrative Agent or applicable
Bank, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations (and is
financially able to meet such obligations as of the date of certification) to
fund prospective Loans under this Agreement, provided that such Bank shall cease
to be a Defaulting Bank pursuant to this clause (c) upon the Administrative
Agent or the applicable Bank’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event, or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action. “Designated Valuation
Amount” means, as of any date of determination, as to any single asset included
as a Borrowing Base Asset, the BPO Value of such Borrowing Base Asset as of such
date of determination; provided that: (i) if there is a write-down with respect
to the Book Value of such asset or a specific reserve is taken with respect to
such asset, the Designated Valuation Amount of such asset shall be (a) other
than for those Borrowing Base Assets as described in sub-clauses (b) and (c)
below, the lesser of (x) the Book Value of such asset, after giving effect to
such write-down or asset specific reserve, and (y) the BPO Value of such asset,
after giving effect to such write-down and asset specific reserve, (b) in the
case of a Borrowing Base Asset described in clause (viii) below, the lesser of
(x) the Book Value of such Borrowing Base Asset, after giving effect to such
write- down or asset specific reserve and (y) to the extent available, the
Appraised Value of such Borrowing Base Asset, after giving effect to such
write-down an asset specific reserve and (c) in the case of a Loan Asset, the
Book Value of such Borrowing Base Asset, after giving effect to such write-down
or asset specific reserve; (ii) the Designated Valuation Amount of a Loan Asset
shall be the Book Value of such Loan Asset adjusted (but, in no event below
zero) to reflect principal payments actually paid or prepaid on account of such
Loan Assets as reflected on the most recent Monthly Certificate; - 11-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre017.jpg]
(iii) the Designated Valuation Amount of a Loan Asset that is included as a
Borrowing Base Asset after the Closing Date and for which the Look-Through LTV
is greater than 70% as of such date shall be reduced such that the Look-Through
LTV is not greater than 70% after giving effect to such reduction; (iv) the
Designated Valuation Amount of a Borrowing Base Asset during the applicable
grace period during which a BPO is required to be delivered pursuant to Section
5.1(k) shall be the Book Value until such BPO is delivered in accordance with
Section 5.1(k); provided that, the Designated Valuation Amount of a Borrowing
Base Asset for which a BPO has not been delivered within the applicable grace
period required by Section 5.1(k) shall be zero; (v) the Designated Valuation
Amount of a Loan Asset that becomes a Non- Performing Loan Assets shall be zero;
(vi) the Designated Valuation Amount of any Borrowing Base Asset that is subject
to a Lien that is not a Permitted Lien shall be zero; (vii) the Designated
Valuation Amount of any Eligible Loan Asset that is a Construction Loan shall be
adjusted to reflect any additional funds loaned to the applicable borrower and
principal payments actually paid or prepaid by such borrower, in each case, on
account of such Construction Loan, including scheduled repayments from sales
proceeds received on the underlying real estate; and (viii) irrespective of the
foregoing clause (iv), the Designated Valuation Amount of any Credit Tenant
Lease Asset that is one of the Three Largest Asset at a time when the
Concentration Test Increase Period is in effect and an Appraisal for such Credit
Tenant Lease Asset has been completed during such Concentration Test Increase
Period shall be the lesser of (x) the Book Value of such Credit Tenant Lease
Asset and (y) the Appraised Value of such Credit Tenant Lease Asset. “Dollars”
and “$” means the lawful money of the United States. “Domestic Lending Office”
means, as to each Bank, its office located at its address in the United States
set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent. “Earnings Presentation”
means an earnings presentation of the Borrower in a substantially similar form
as the one attached as Exhibit 99.2 to the Borrower’s Current Report on Form 8-K
filed August 1, 2019 announcing the Borrower’s results of operations and
financial condition, including the Total Corporate Leverage Ratio for such
reporting period, as filed with the Securities and Exchange Commission. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. - 12-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre018.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Credit Tenant Lease Asset” means the Credit Tenant Lease Assets, provided that:
(a) such Credit Tenant Lease Asset shall (i) as to any Credit Tenant Lease Asset
added as a Covered Asset after the Closing Date, be wholly-owned by a Pledged
Subsidiary and the underlying real property in respect of such Credit Tenant
Lease Asset shall be owned in fee simple by such Pledged Subsidiary, (ii) have a
vacancy rate of less than 20% as of the date such Credit Tenant Lease Asset is
added as a Borrowing Base Asset, and (iii) as to any Credit Tenant Lease Asset
added as a Covered Asset after the Closing Date, have one or more leases with a
weighted average remaining lease term of not less than five (5) years as of the
date such Credit Tenant Lease Asset is added as a Borrowing Base Asset; (b) the
real property underlying any such Credit Tenant Lease Asset shall not be subject
to a Mortgage; and (c) such Credit Tenant Lease Asset shall have been added to
the Covered Assets in accordance with Section 2.18. “Eligible Loan Assets” means
the Loan Assets of any Pledged Subsidiary, including without limitation, Loan
Assets with respect to hospitality and healthcare related stabilized assets and
Construction Loans, provided that: (a) any such Loan Asset shall be wholly-owned
by a Pledged Subsidiary, except in the case of Construction Loans in which case
participations in such Construction Loan shall be permitted; (b) with respect to
a Construction Loan, LTC shall be less than or equal to 70% and the construction
project being financed by such Construction Loan shall be more than 50% complete
in accordance with the terms of such Construction Loan; (c) any such Loan Asset
shall not be in respect of undeveloped land or transitional properties; (d) any
such Loan Asset shall not be contractually or structurally junior to or pari
passu with any other loans, or secured by Mortgages that are junior to or pari
passu with the Mortgages securing other loans encumbering shared collateral,
unless such senior or pari passu loan is also a Borrowing Base Asset; (e) such
Loan Assets shall have been added to the Covered Assets in accordance with
Section 2.18; and (f) in the case of any Loan Asset that is not a Construction
Loan and for which the Look-Through LTV is less than or equal to 45%, the
Borrower shall have delivered an Investment Memo with respect to such Loan
Asset. - 13-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre019.jpg]
“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).
“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law. “Environmental Laws” means any and
all federal, state, and local statutes, laws (including common law), judicial
decisions, regulations, ordinances, rules, judgments, orders, decrees, plans,
injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to protection of the environment or of human
health or safety (as affected by exposure to harmful or deleterious substances).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute. “ERISA Group” means the Borrower, any Subsidiary, and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all members of an
“affiliated service group” which, together with the Borrower, or any Subsidiary,
are treated as a single employer under Section 414 of the Code or Section
4001(b)(1) of ERISA. Any former member of the ERISA Group shall continue to be
considered a member of the ERISA Group within the meaning of this definition
with respect to the period such entity was a member of the ERISA Group. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Eurocurrency Reserve Requirement” means, for any day as
applied to a Eurodollar Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System. “Eurodollar Base Rate” means, with respect to any
Eurodollar Loan for any Interest Period, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period; provided that if the Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that - 14-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre020.jpg]
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement). “Eurodollar Borrowing” has the meaning set
forth in Section 1.3. “Eurodollar Business Day” means any Business Day on which
banks are open for dealings in deposits in Dollars in the London interbank
market. “Eurodollar Lending Office” means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurodollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Eurodollar Lending Office by notice to
the Borrower and the Administrative Agent. “Eurodollar Loan” means a Loan in
Dollars, the interest on which is calculated by reference to the Eurodollar
Rate, made or to be made by a Bank in accordance with the applicable Notice of
Borrowing. “Eurodollar Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula: Eurodollar Base Rate 1.00 -
Eurocurrency Reserve Requirement “Event of Default” has the meaning set forth in
Section 6.1. “Excluded Assets” means the assets owned by the Covered
Subsidiaries identified from time to time on Schedule 1.1D, none of which shall
constitute a Covered Asset. “Existing Credit Agreement” has the meaning set
forth in the recitals hereto “Facility Collateral Cash Flow” means, for any date
of determination, the regularly scheduled amortization, interest and rent income
from the Borrowing Base Assets included in the Borrowing Base as of the date of
determination for the period of four fiscal quarters ended as of such date of
determination; provided that, with respect to any Credit Tenant Lease Asset that
was added as a Borrowing Base Asset since the end of such period and that has a
lease term that begins on or after such date of determination, the Facility
Collateral Cash Flow with respect to such Borrowing Base Asset shall equal, on a
pro forma basis, the projected rental income therefrom for the period of four
fiscal quarters commencing on such date of determination (or for each date of
determination for the subsequent three quarters, for the three quarter, two
quarter and one quarter period, respectively, after such date of determination).
“Facility Collateral Coverage Ratio” means, for each date of determination set
forth in Section 5.9(b), the ratio of (a) Facility Collateral Cash Flow as of
such date of determination to (b) Facility Interest Expense as of such date of
determination. “Facility Interest Expense” means, for any date of determination,
the total cash interest expense (including Commitment Fees) of the Borrower
payable with respect to the Loans for the period of four fiscal quarters ended
as of such date of determination (assuming for purposes of determining such -
15-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre021.jpg]
interest expense that the Total Commitments have been fully Borrowed hereunder
during such period) determined in accordance with GAAP. “FATCA” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any intergovernmental agreements related thereto, and
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
law, regulation, rule, promulgation, guidance notes, practices or official
agreement implementing an official government agreement with respect to the
foregoing. “Federal Funds Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. “Federal Reserve Board”
means the Board of Governors of the Federal Reserve System as constituted from
time to time. “Fiscal Quarter” means a fiscal quarter of a Fiscal Year. “Fiscal
Year” means the fiscal year of the Borrower. “Fitch” means Fitch Investor
Services, Inc., or any successor thereto. “GAAP” means generally accepted
accounting principles in the United States as in effect from time to time,
except that for purposes of Section 5.1, GAAP shall be determined on the basis
of such principles in effect on the date hereof and consistent with those used
in the preparation of the most recent audited financial statements referred to
in Section 5.1(a); provided, that (i) revenues, expenses, gains and losses that
are included in results of discontinued operations because of the application of
SFAS No. 144 will be treated as revenues, expenses, gains and losses from
continuing operations. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Banks, all financial covenants, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred. “Accounting Changes” refers to changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners). -
16-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre022.jpg]
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to Section
8.2 or Section 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made. “Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of (x)
the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
Interest Rate Contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock subject
(upon the occurrence of any contingency or otherwise) to mandatory redemption;
and (e) all contingent contractual obligations with respect to any of the
foregoing. “Indemnitee” has the meaning set forth in Section 9.3(b).
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA. “Interest
Period” means, with respect to each Eurodollar Borrowing, the period commencing
on the date of such Borrowing specified in the Notice of Borrowing or on the
date specified in the applicable Notice of Interest Rate Election and ending 1,
2, 3 or 6 months (or, if available to all Banks, one week) thereafter as the
Borrower may elect in the applicable Notice of Interest Rate Election; provided,
that: (a) any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day; (b) any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month; and
(c) no Interest Period may end later than the Maturity Date. “Interest Rate
Contracts” means, collectively, interest rate swap, collar, cap or similar
agreements providing interest rate protection. - 17-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre023.jpg]
“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower. “Interpolated
Rate” means, at any time, the rate per annum (rounded to the same number of
decimal places as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate (for the longest period for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate (for the shortest period for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period. When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for Dollars determined by the Administrative
Agent from such service as the Administrative Agent may select. “Investment
Grade Rating” means a rating for a Person’s senior long-term unsecured debt of
BBB- or better from S&P, of Baa3 or better from Moody’s or of BBB- or better
from Fitch. In the event that the Borrower receives Credit Ratings from S&P and
Moody’s, and such Credit Ratings are not equivalent, the lower of such two (2)
Credit Ratings shall be used to determine whether an Investment Grade Rating was
achieved. “Investment Memo” means, as to a Covered Asset, the Borrower’s
memorandum delivered to its internal investment committee or similar committee
in connection with obtaining internal approval for investment in such Covered
Asset prepared in accordance with the Borrower’s underwriting standards in
accordance with past practice, without any modification, deletion or redaction
to such memorandum as to the Borrower’s determination of value as to such
Covered Asset (it being understood that Borrower may make non-material
redactions as to competitor-specific information therein). “Lien” means, with
respect to any asset, any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement, in each
case that has the effect of creating a security interest in respect of such
asset. For the purposes of this Agreement, the Borrower or any Consolidated
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset. “Limited Term Credit Tenant Lease Asset” means a Credit
Tenant Lease Asset that is a Borrowing Base Asset and for which the weighted
average remaining lease term is greater than five (5) years but less than eight
(8) years from the date such Credit Tenant Lease Asset is added. “Loan” means
the Revolving Loans until such time that such Loans are converted into Term
Loans pursuant to Section 2.2 and Section 3.3 and the Term Loans. “Loan Assets”
means senior or subordinated loans that may be either fixed or variable rate,
including, without limitation, first mortgages, second mortgages, mezzanine
loans, repurchase agreements, participations in loans, interim facilities,
corporate loans, debt securities, “B” notes and collateralized mortgage-backed
securities. “Loan Documents” means this Agreement, any Notes and each Collateral
Document. “Look-Through LTV” means, as to any Loan Asset as of any determination
date, the ratio of (x) the sum of the principal amount of such Loan Asset
(including all capitalized interest) plus the - 18-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre024.jpg]
outstanding principal amount of all other loans (including all capitalized
interest) that are pari passu or senior in right of payment (whether
structurally or contractually) to such Loan Asset, or that are secured by pari
passu or senior Mortgages with respect to common collateral to (y) (1) if such
Loan Asset is one of the Three Largest Asset at a time when the Concentration
Test Increase Period is in effect and an Appraisal for such Loan Asset has been
completed during such Concentration Test Increase Period, the Appraised Value or
(2) otherwise, the value of the common collateral as determined in good faith by
the Borrower in accordance with its customary underwriting standards
consistently applied at the end of the most recently ended fiscal quarter as of
such date of determination in accordance with GAAP, consistently applied. “LTC”
means, as to any Loan Asset that is a Construction Loan as of any determination
date, the ratio of (I) the sum of the aggregate amount of principal of the
Construction Loan as of such determination date to (II) the aggregate cost, as
of such determination date, of the construction project (including all material
and labor costs, land acquisition costs, and architectural, engineering,
development, financing, and legal fees, and other pre- and post-construction
expenses) in respect of which such Construction Loan is provided as determined
in good faith by the Borrower in accordance with its customary underwriting
standards consistently applied and set forth in the most recently-delivered
Borrowing Base Certificate or Monthly Certificate. “Material Adverse Effect”
means an effect resulting from any circumstance or event or series of
circumstances or events, of whatever nature (but excluding general economic
conditions), which does or would reasonably be expected to, materially and
adversely impair (i) the ability of the Covered Parties, taken as a whole, to
perform their respective obligations under the Loan Documents, or (ii) the
ability of the Administrative Agent or the Banks to enforce the Loan Documents.
“Material Default” means (i) any Payment Default, (ii) any Default resulting
from the Borrower’s failure to be in compliance with any covenant contained in
Section 5.1(a), (b), (c), (d)(i) (provided that the officer of the Borrower
that, in such case, has obtained knowledge of the applicable Default or Event of
Default is any of the president, chief executive officer, chief financial
officer or chief operating officer of the Borrower or any officer performing the
customary duties of any such position), (i), (j) or (k), 5.8, 5.9, 5.10, 5.11,
5.15 or 5.18 or (iii) any other material Default as to which the Borrower shall
have received written notice. “Materials of Environmental Concern” means and
includes any pollutants, contaminants, hazardous wastes, toxic and hazardous
substances, asbestos, lead, petroleum and petroleum by-products, and any other
substances regulated pursuant to, or that could give rise to liability under,
Environmental Law. “Maturity Date” means the date when all Obligations hereunder
shall be due and payable, which shall be the Revolving Termination Date or, if
the Revolving Loans are converted into Terms Loans subject to Sections 2.2 and
3.3, the Term Loan Maturity Date, unless in either case otherwise accelerated
pursuant to the terms hereof; provided, however, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Monthly Certificate” has the meaning set forth in Section 5.1(j). “Moody’s”
means Moody’s Investors Services, Inc. or any successor thereto. “Mortgage”
means a mortgage, deed of trust, deed to secured debt or similar security
interest. - 19-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre025.jpg]
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA, which is subject to Title IV of
ERISA to which any member of the ERISA Group is then making or accruing an
obligation to make contributions. “Negative Pledge Agreement” means the Second
Amended and Restated Negative Pledge Agreement, dated the date hereof, among the
Covered Subsidiaries and the Administrative Agent, substantially in the form of
Exhibit C, as the same may be amended, modified or supplemented from time to
time. “Net Present Value” means, as to a specified or ascertainable Dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Base Rate in effect as of the date of such
calculation. “Non-Cash Flow Credit Tenant Lease Asset” means, as of any date of
determination, a Credit Tenant Lease Asset for which no income is being
generated as of such date of determination and no income has been generated for
a period of six months or longer as of such date of determination. “Non-Excluded
Taxes” has the meaning set forth in Section 8.4(a). “Non-Performing Loan Assets”
means any Loan Asset classified as non-performing in accordance with the
Borrower’s internal procedures, consistent with past practice. “Non-Recourse
Indebtedness” means Indebtedness with respect to which recourse for payment is
limited to (i) specific assets related to a particular Property or group of
Properties encumbered by a Lien securing such Indebtedness or (ii) for all
purposes other than Section 6.1(e) hereof, any Subsidiary (so long as a
Subsidiary is a partnership, there is no recourse to the Borrower as a general
partner of such partnership); provided that if any portion of Indebtedness is so
limited, then such portion shall constitute Non-Recourse Indebtedness and only
the remainder of such Indebtedness shall constitute Recourse Debt; provided,
further, however, that direct recourse to the Borrower for any such Indebtedness
for fraud, misrepresentation, misapplication of cash, waste, Environmental
Claims and liabilities and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financing of real estate shall not,
by itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness. “Notes” means any promissory notes of the Borrower, substantially
in the form of Exhibit D hereto, evidencing the obligation of the Borrower to
repay the Loans, and “Note” means any one of such promissory notes issued
hereunder. “Notice of Borrowing” means a notice from the Borrower in accordance
with Section 2.3 and substantially in the form attached of Exhibit E. “Notice of
Interest Rate Election” has the meaning set forth in Section 2.6. “Obligations”
means all obligations, liabilities, indemnity obligations and Indebtedness of
every nature of the Borrower (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or post-
petition interest is allowed in such proceeding), from time to time owing to the
Administrative Agent, any other Agent or any Bank under or in connection with
the Loans under this Agreement or any other Loan Document. - 20-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre026.jpg]
“Other Taxes” has the meaning set forth in Section 8.4(b). “Parent” means, with
respect to any Bank, any Person controlling such Bank. “Participant” has the
meaning set forth in Section 9.6(b). “Participant Register” has the meaning set
forth in Section 9.6(b). “Patriot Act” has the meaning set forth in Section
9.15. “Payment Date” means (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date. “Payment Default” means any Default
resulting from the Borrower’s failure to pay any principal of any Loan
hereunder, including any mandatory prepayment hereunder, or any interest due on
any Loan or any fees or other amount payable hereunder. “PBGC” means the Pension
Benefit Guaranty Corporation or any entity succeeding to any or all of its
functions under ERISA. “Permitted Liens” means: (a) Liens for Taxes, assessments
or other governmental charges not yet delinquent or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted in accordance with the terms hereof; (b) statutory liens of carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than
ninety (90) days delinquent or which are being contested in good faith in
accordance with the terms hereof; (c) utility deposits and other deposits or
pledges to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (d) easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the property to which such Permitted Lien is attached; (e) (I) Liens and
judgments which have been or will be bonded (and the Lien on any cash or
securities serving as security for such bond) or released of record within
forty-five (45) days after the date such Lien or judgment is entered or filed
against the Borrower, or any other Covered Party, or (II) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings and as to which the subject asset is not at risk of
forfeiture; - 21-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre027.jpg]
(f) Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties; and (g) Liens in
favor of the Borrower. “Person” means an individual, a corporation, a
partnership, a limited liability company, an association, a trust or any other
entity or organization, including, without limitation, a government or political
subdivision or an agency or instrumentality thereof. “Plan” means at any time an
employee pension benefit plan (other than a Multiemployer Plan) which is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code and either (i) is maintained, or contributed to, by any member
of the ERISA Group, (ii) has at any time within the preceding five years been
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group or (iii) to which any member of the ERISA Group has had
liability within the previous five years. “Plan Asset Regulations” means 29 CFR
§ 2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from
time to time. “Pledged Subsidiary” means any Subsidiary of the Borrower the
equity or other interests in which constitute Collateral pledged pursuant to the
Collateral Documents and that owns, directly or indirectly, Covered Assets or
any other Subsidiary that owns, directly or indirectly, Covered Assets. “Prime
Rate” means the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in
consultation with the Borrower) or any similar release by the Federal Reserve
Board (as determined by the Administrative Agent in consultation with the
Borrower). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective. “Pro
Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the Total Commitments.
“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.
“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person. “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” means, collectively, S&P, Moody’s and Fitch. “Real Property
Assets” means as to any Person as of any time, the real property assets
(including, without limitation, interests in participating mortgages in which
such Person’s interest therein is characterized as equity according to GAAP)
owned directly or indirectly by such Person at such time. - 22-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre028.jpg]
“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness. “REIT”
means a real estate investment trust, as defined under Section 856 of the Code.
“Required Banks” means at any time Banks having or holding more than 50% of (i)
prior to the conversion of the Revolving Loans into Term Loans in accordance
with Section 2.2 and Section 3.3, the aggregate amount of the Total Commitments
then in effect, and (ii) on or after such conversion, or any termination of the
Total Commitments, the aggregate unpaid principal amount of the Loans then
outstanding hereunder. “Revolving Commitment Period” means the period from and
including the Closing Date to the Revolving Termination Date. “Revolving Loans”
has the meaning set forth in Section 2.1(a). “Revolving Termination Date” means
September 27, 2022. “S&P” means Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc., or any successor thereto. “Safety” means
Safehold, Inc. (f/k/a Safety, Income & Growth Inc.), a Maryland corporation.
“Safety Management Agreement” means the Management Agreement, dated as of June
27, 2017, by and among Safety, Safehold Operating Partnership LP (f/k/a Safety
Income and Growth Operating Partnership LP), SFTY Manager LLC and iStar Inc., as
the same may be amended from time to time. “Sanctioned Country” means at any
time, a country, region or territory which is itself the subject or target of
any Sanctions (at the time of this Agreement, Cuba, the Crimea region of the
Ukraine, Iran, North Korea and Syria). “Sanctioned Person” means, at any time,
(a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, by the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b). “Sanctions” means economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom or (c) other
relevant sanctions authority. “Screen Rate” has the meaning set forth in the
definition of “Eurodollar Base Rate.” “Secured Parties” has the meaning set
forth in the Security Agreement. - 23-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre029.jpg]
“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash and Cash
Equivalents or any evidence of the Obligations. “Security Agreement” means the
Second Amended and Restated Security Agreement, dated the date hereof, made by
the Borrower in favor of the Administrative Agent, substantially in the form of
Exhibit G, as the same may be amended, modified or supplemented from time to
time. “Solvent” means that, when used with respect to any Person, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured. “Specified Time” means 11:00 a.m., London
time. “Subsidiary” means any corporation, trust or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower. “Super Majority
Banks” means at any time Banks having or holding more than 66 2/3% of (i) prior
to the conversion of the Revolving Loans into Term Loans in accordance with
Section 2.2 and Section 3.3, the aggregate amount of the Total Commitments then
in effect, and (ii) on or after such conversion or any termination of the Total
Commitments, if applicable, the aggregate unpaid principal amount of the Loans
then outstanding hereunder. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding), value
added taxes, or any other goods and services, use or sales taxes, assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Term Loan Maturity
Date” means the first anniversary of the Revolving Termination Date. “Term
Loans” has the meaning set forth in Section 2.2(a). - 24-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre030.jpg]
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” for which notice to the
PBGC has been waived by statute or regulation), or an event described in Section
4062(e) of ERISA, (ii) the filing of a notice of intent to terminate any Plan
under Section 4041 of ERISA, other than in a standard termination within the
meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iii) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan, (iv) any failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan, any
failure by the Borrower or any member of the ERISA Group to make any required
contribution to any Multiemployer Plan, or any failure to satisfy the minimum
funding standards (within the meaning of Section 302 of ERISA or Section 412 of
the Code), whether or not waived, shall exist with respect to any Plan, any Lien
in favor of the PBGC, a Plan, or a Multiemployer Plan shall arise on the assets
of the Borrower or any member of the ERISA Group, or there shall be any
determination that any Plan is or is expected to be in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA), (v) ) the
Borrower or any member of the ERISA Group shall, or in the reasonable opinion of
the Required Banks is likely to, incur any liability in connection with a
withdrawal from any Plan in which it was a substantial employer, or the
withdrawal from, termination, Insolvency of, or “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA)
of, a Multiemployer Plan, (vi) a proceeding shall be instituted by a fiduciary
of any Multiemployer Plan against any member of the ERISA Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter, (vii) the provision by the administrator of
any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (viii) the withdrawal by the Borrower or any member of the ERISA Group
from any Plan with two or more contributing sponsors or the termination of any
such Plan resulting in liability to any member of the ERISA Group pursuant to
Section 4063 or 4064 of ERISA, (ix) receipt from the Internal Revenue Service of
notice of the failure of any Plan (or any other employee benefit plan sponsored
by the Borrower or any of its Subsidiaries which is intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under Section
401(a) of the Internal Revenue Code, or the failure of any trust forming part of
any such employee benefit plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code or (x) any other event or condition
that might reasonably constitute grounds for the termination of, or the
appointment of a trustee to administer, any Plan or the imposition of any
liability or encumbrance or Lien on the Real Property Assets or any member of
the ERISA Group under ERISA or the Code. “Three Largest Assets” means, as of any
date of determination, the three most valuable Borrowing Base Assets based on
the Borrowing Base Value of each such Borrowing Base Asset as of such date as
determined by the most recent Borrowing Base Certificate and adjusted in the
Monthly Certificate. “Total Commitments” means at any time, the aggregate amount
of the Commitments then in effect. “Total Corporate Leverage Ratio” means the
total corporate leverage ratio calculated in the manner calculated in the
Borrower’s August 1, 2019 Earnings Presentation, which shall be reflected in
each of the Borrower’s Earnings Presentations. “Total Revolving Loans” means at
any time, the aggregate amount of the Revolving Loans outstanding at such time.
- 25-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre031.jpg]
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral. “United States” means
the United States of America, including the fifty states and the District of
Columbia. “Weighted Average CTL Lease Term” means, as of any date of
determination, the weighted average remaining lease term as of such date of
determination for all Credit Tenant Lease Assets that are Borrowing Base Assets
as of such date based on the Borrowing Base Value of such Credit Tenant Lease
Assets. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 1.2. Accounting Terms
and Determinations. (a) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Consolidated Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP (provided that all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein. (b) Notwithstanding anything to the
contrary contained in Section 1.2(a) or in the definition of “Capital Lease,” in
the event of any change in accounting for leases pursuant to GAAP resulting from
the adoption of Financial Accounting Standards Board Accounting Standards Update
No. 2016-02, Leases (Topic 842) (“FAS 842”), to the extent such adoption would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof, only those
leases that would constitute capital leases in conformity with GAAP as in effect
on the date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith. Section 1.3. Types of
Borrowings. The term “Borrowing” denotes the aggregation of Loans of one or more
Banks to be made to the Borrower pursuant to Article II on the applicable
Borrowing Date, all of which Loans are of the same type (subject to Article
VIII) and, except in the case of Base Rate Loans, have the same Interest Period.
Section 1.4. Interest Rates; LIBOR Notification . The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Base Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
- 26-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre032.jpg]
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 8.1(b) of this
Agreement, such Section 8.1(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 8.1, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Base Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 8.1(b), will be similar to, or produce the same value or
economic equivalence of, the Eurodollar Base Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. ARTICLE II THE LOANS Section 2.1. Revolving Commitments . (a)
Each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which would not result in
either (i) the Revolving Loans of such Bank exceeding the amount of such Bank’s
Commitment or (ii) the Total Revolving Loans exceeding the lesser of (x) the
Total Commitments and (y) the Borrowing Base. During the Revolving Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. (b) The Revolving Loans may from time to time be
(i) Eurodollar Loans or (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.3 and Section 2.5. (c) The Revolving Commitments shall
terminate, and, subject to the right of the Borrower set forth in Section 2.2
and the conditions set forth in Section 3.3, the Borrower shall repay all
outstanding Revolving Loans, on the Revolving Termination Date. Section 2.2.
Term Commitments. (a) The Borrower may request that all Revolving Loans
outstanding on the Revolving Termination Date be converted into an equal
principal amount of term loans (“Term Loans”) on the Revolving Termination Date
by delivering the Administrative Agent notice of such conversion no later than
10:00 a.m. five (5) Business Days prior to the Revolving Termination Date (the
“Conversion Notice”). (b) In the event that Administrative Agent receives a
timely Conversion Notice, each Bank severally agrees, on the terms and
conditions set forth in this Agreement and without further action by any of the
Banks, to convert such Bank’s outstanding Revolving Loans into an equal
principal amount - 27-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre033.jpg]
of Term Loans on the Revolving Termination Date and to extend the Maturity Date
from the Revolving Termination Date to the Term Loan Maturity Date. (c) The Term
Loans may from time to time be (i) Eurodollar Loans or (ii) Base Rate Loans or
(iii) a combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.3 and Section 2.5 (d) The Term
Loans shall be repaid in equal quarterly installments of 25% of the original
principal amount of Term Loans, payable at the end of each calendar quarter,
commencing with the first such quarter ending after the Revolving Termination
Date with the last such payment payable on the Term Loan Maturity Date. Section
2.3. Procedures for Revolving Loan Borrowing. (a) The Borrower may borrow under
the Commitments during the Revolving Commitment Period on any Business Day,
provided that the Borrower shall give the Administrative Agent a Notice of
Borrowing (which Notice of Borrowing must be received by the Administrative
Agent prior to 10:00 a.m., New York City time, on the day of the requested
Borrowing Date (in the case of Base Rate Loans) and three (3) Eurodollar
Business Days’ notice (in the case of Eurodollar Loans) prior to the requested
Borrowing Date) requesting that the Banks make the Loans on the requested
Borrowing Date and specifying: (i) the amount of Revolving Loans to be borrowed;
(ii) the requested Borrowing Date; (iii) whether the Revolving Loans comprising
such Borrowing are to be Base Rate Loans or Eurodollar Loans; (iv) in the case
of a Eurodollar Borrowing, the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period; (v)
payment instructions for delivery of such Borrowing; and (vi) that no Default or
Event of Default has occurred or is continuing. (b) Each Borrowing of Revolving
Loans shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Section 2.4. Notice to Banks; Funding of Revolving Loans. (a) Upon
receipt of a Notice of Borrowing from the Borrower in accordance with Section
2.3 hereof, the Administrative Agent shall, on the date such Notice of Borrowing
is received by the Administrative Agent, notify each applicable Bank of the
contents thereof and of such Bank’s Pro Rata Share of such Borrowing and of the
interest rate applicable thereto and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless the Borrower shall pay any
applicable expenses pursuant to Section 2.14. (b) Not later than 1:00 p.m. (New
York City time) in the case of a Notice of Borrowing of a Base Rate Loan
delivered by the Borrower on the Borrowing Date and 12:00 p.m. (New York City
time) on the requested Borrowing Date for all other Borrowings, each Bank shall
(except as - 28-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre034.jpg]
provided in subsection (c) of this Section 2.4) make available its Pro Rata
Share of such Borrowing in Federal funds immediately available in New York, New
York, to the Administrative Agent at its address referred to in Section 9.1. (c)
Unless the Administrative Agent shall have received notice from a Bank prior to
the requested Borrowing Date that such Bank will not make available to the
Administrative Agent such Bank’s share of a Borrowing, the Administrative Agent
may assume that such Bank has made such share available to the Administrative
Agent on the requested Borrowing Date in accordance with this Section 2.4 and
the Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the Borrower on such date a corresponding amount
on behalf of such Bank. If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, at the Federal Funds Rate, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement. If such Bank shall not pay to the Administrative Agent such
corresponding amount after reasonable attempts are made by the Administrative
Agent to collect such amounts from such Bank, the Borrower agrees to repay to
the Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable thereto one (1) Business Day after
demand. Nothing contained in this Section 2.4(c) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to a Defaulting Bank or the Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) hereof shall not relieve any other
Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof. (d) Subject to the provisions hereof, the Administrative
Agent shall make available each Borrowing to the Borrower in Federal funds
immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing. Section 2.5. Notes. (a) Each Bank may, by notice
to the Borrower and the Administrative Agent, request that each of its Loans be
evidenced by a Note substantially the form of Exhibit D hereto. Upon the
execution and delivery of any such Note, any existing Note payable to such Bank
shall be returned to the Borrower and replaced or modified accordingly. Each
reference in this Agreement to the “Note” of such Bank shall be deemed to refer
to and include any or all of such Notes, as the context may require. (b) Upon
receipt of any Bank’s Note pursuant to Section 3.1(a), the Administrative Agent
shall forward such Note to such Bank. Such Bank shall record the date, amount,
currency, type and maturity of each Loan made by it and the date and amount of
each payment of principal made by the Borrower, with respect thereto, and may,
if such Bank so elects in connection with any transfer or enforcement of its
Note, endorse on the appropriate schedule appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of such Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required. - 29-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre035.jpg]
(c) There shall be no more than fifteen (15) Eurodollar Group of Loans
outstanding at any one time. Section 2.6. Method of Electing Interest Rates. (a)
The Loans included in each Borrowing shall bear interest initially at the type
of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows: (i) if such Loans are Base Rate Loans,
the Borrower may elect to convert all or any portion of such Loans to Eurodollar
Loans as of any Eurodollar Business Day; (ii) if such Loans are Eurodollar
Loans, the Borrower may elect to convert all or any portion of such Loans to
Base Rate Loans and/or elect to continue all or any portion of such Loans as
Eurodollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by the
Borrower in the Notice of Interest Rate Election, provided the Borrower shall
pay any losses pursuant to Section 2.14. Each such election shall be made by
delivering a notice in a form approved by the Administrative Agent (a “Notice of
Interest Rate Election”) to the Administrative Agent at least three (3)
Eurodollar Business Days prior to, but excluding, the effective date of the
conversion or continuation selected in such notice. A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans, (ii) the
portion to which such Notice of Interest Rate Election applies, and the
remaining portion to which it does not apply, are each in the minimum amounts
required hereby, (iii) no Loan may be continued as, or converted into, a
Eurodollar Loan when any Event of Default has occurred and is continuing,
provided, however, that if and for so long as the Borrower shall have an
Investment Grade Rating from S&P and Moody’s, if the Borrower shall so request
and the Required Banks shall so elect, then a Loan may be continued as, or
converted into, a Eurodollar Loan when any Event of Default has occurred and is
continuing, and (iv) no Interest Period shall extend beyond the Maturity Date.
(b) Each Notice of Interest Rate Election shall specify: (i) the Group of Loans
(or portion thereof) to which such notice applies; (ii) the date on which the
conversion or continuation selected in such notice is to be effective, which
shall comply with the applicable clause of subsection (a) above; (iii) if the
Loans comprising such Group of Loans are to be converted, the new type of Loans
and, if such new Loans are Eurodollar Loans, the duration of the initial
Interest Period applicable thereto; and (iv) if such Loans are to be continued
as Eurodollar Loans for an additional Interest Period, the duration of such
additional Interest Period. Each Interest Period specified in a Notice of
Interest Rate Election shall comply with the provisions of the definition of
Interest Period. - 30-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre036.jpg]
(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank with Loans affected thereby the same day as it receives such Notice of
Interest Rate Election of the contents thereof and the interest rates determined
pursuant thereto and such notice shall not thereafter be revocable by the
Borrower. If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Eurodollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto. Section 2.7. Interest Rates. (a)
Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until the date it is
repaid or converted into a Eurodollar Loan pursuant to Section 2.6, at a rate
per annum equal to the sum of the Base Rate plus the Applicable Margin for Base
Rate Loans for such day. (b) Each Eurodollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Eurodollar Loans for such day plus the Eurodollar Rate applicable to
such Interest Period. (c) In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, any overdue principal amount of
the Loans and, to the extent permitted under applicable law, overdue interest
and fees in respect of all Loans, shall bear interest at the annual rate equal
to the sum of the Base Rate and the Applicable Margin for Base Rate Loans and
two percent (2%), or, if any Loan shall have been continued as, or converted
into, a Eurodollar Loan, then, as to such Loan only, the sum of the Eurodollar
Rate applicable to such Loan and the Applicable Margin for Eurodollar Loans, and
two percent (2%) (collectively, the “Default Rate”). (d) The Administrative
Agent shall determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the Banks of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of demonstrable error. (e) Interest on all Loans
bearing interest at the Base Rate shall be payable in arrears on each Payment
Date. Interest on all Loans bearing interest based on the Eurodollar Rate shall
be payable in arrears on the last day of the applicable Interest Period as to
any such Loan having an Interest Period of three months or less and, as to any
such Loan having an Interest Period longer than three months, each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period. Section 2.8. Fees. (a)
Commitment Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Bank a commitment fee for the period from and including the date
hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Bank during the period for which payment is made, payable quarterly in
arrears on each Payment Date, commencing on the first such date to occur after
the date hereof. (b) Upfront Fee; Other Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, an upfront fee equal to
0.25% of the Commitment of such Bank, - 31-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre037.jpg]
payable on the Closing Date. The Borrower agrees to pay to the Administrative
Agent for its own account and the account of the Agents such fees as may from
time to time be separately agreed upon among the Borrower and such Agents. (c)
Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed to
have been earned on the date payment is due in accordance with the provisions
hereof and shall be non- refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made. Section 2.9. Maturity Date.
All Loans (together with accrued interest thereon and all other Obligations)
shall be due and payable on the Maturity Date. Section 2.10. Optional
Prepayments; Termination or Reduction of Commitments. (a) The Borrower may, upon
at least one (1) Business Day’s notice to the Administrative Agent (which notice
shall be substantially in the form of Exhibit I hereto), prepay any Group of
Base Rate Loans, in whole at any time, or from time to time in part in amounts
aggregating $1,000,000 or more, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Banks included in such Group of Loans or Borrowing. (b) The Borrower may, upon
at least three (3) Eurodollar Business Days’ notice to the Administrative Agent,
given no later than 12:00 Noon (New York City time) (which notice shall be
substantially in the form of Exhibit I hereto), prepay all, or from time to time
in part in amounts aggregating $5,000,000 or more, any Group of Eurodollar Loans
as of the last day of the Interest Period applicable thereto. Except as provided
in Article VIII, the Borrower may not prepay all or any portion of the principal
amount of any Eurodollar Loan prior to the end of the Interest Period applicable
thereto unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.14. Any such prepayment notice shall be given on or prior to the third
(3rd) Eurodollar Business Day prior to, but excluding, the date of prepayment to
the Administrative Agent. Each such optional prepayment shall be applied to
prepay ratably the Loans of the Banks included in any Group of Eurodollar Loans.
(c) Any amount of Revolving Loans so prepaid pursuant to Section 2.10(a) or (b)
may be reborrowed during the Revolving Commitment Period subject to the terms of
this Agreement. Any amounts of Term Loans so prepaid pursuant to Section 2.10(a)
or (b) may not be borrowed or reborrowed and the amount of each such prepayment
of Term Loans shall be applied to reduce the then remaining installments of Term
Loans described in Section 2.2(d) in direct order of maturity. Each prepayment
of the Loans under this Section 2.10 shall be accompanied by accrued and unpaid
interest thereon to the date of such prepayment on the amount so prepaid. (d)
The Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Loan would exceed the lesser of the
Total Commitments and the Borrowing Base. Any such reduction shall be in an
amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect. Section 2.11. Mandatory Prepayments
of Loans. - 32-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre038.jpg]
(a) In the event and on such occasion (whether upon delivery of a Borrowing Base
Certificate pursuant to Section 5.1(i), a Monthly Certificate pursuant to
Section 5.1(j) or a BPO pursuant to Section 5.1(k) or any other circumstance)
that (i) the Total Revolving Loans exceed the Total Commitments or (ii) the
aggregate principal amount of the Loans exceed the Borrowing Base, the Borrower
shall within 30 days after such occasion prepay the Loans in an aggregate amount
equal to such excess or cause one or more additional Eligible Credit Tenant
Lease Assets or Eligible Loan Assets to become Covered Assets in accordance with
Section 2.18. (b) Any prepayment of Loans pursuant to this Section 2.11 shall be
made upon notice (which shall be irrevocable unless otherwise agreed by the
Administrative Agent) delivered to the Administrative Agent no later than 12:00
Noon (New York City time), three (3) Eurodollar Business Days prior thereto, in
the case of Eurodollar Loans, and no later than 12:00 Noon (New York City time),
one (1) Business Day prior thereto, in the case of Base Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.14.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Bank thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein. The application
of any mandatory prepayment pursuant to this Section 2.11 shall be made, first,
to Base Rate Loans, and second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.11 shall be accompanied by accrued and unpaid
interest thereon to the date of such prepayment on the amount so prepaid.
Section 2.12. General Provisions as to Payments. (a) The Borrower shall make
each payment of the principal of and interest on the Loans and fees hereunder,
without set-off or counterclaim, by initiating a wire transfer not later than
12:00 Noon (New York City time) on the date when due, of Federal funds
immediately available in New York, New York, to the Administrative Agent at its
address referred to in Section 9.1, it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account maintained at the Administrative Agent
shall constitute the making of such payment to the extent of such funds held in
such account. The Administrative Agent will promptly (and in any event within
one (1) Business Day after receipt thereof) distribute to each Bank its ratable
share in accordance with the amount of such Bank’s relevant outstanding Loans,
of each such payment received by the Administrative Agent for the account of the
Banks. If and to the extent that the Administrative Agent shall receive any such
payment for the account of the Banks on or before 11:00 a.m. (New York City
time) on any Business Day (or Eurodollar Business Day, as applicable), and the
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such day, the Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date the
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate. Whenever any payment of principal of, or interest on the Base Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Eurodollar Loans shall be due
on a day which is not a Eurodollar Business Day, the date for payment thereof
shall be extended to the next succeeding Eurodollar Business Day unless such
Eurodollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the immediately preceding Eurodollar Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. - 33-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre039.jpg]
(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate. Section 2.13. [Reserved]. Section 2.14. Funding Losses. If
the Borrower makes any payment of principal with respect to any Eurodollar Loan
(pursuant to Article II, Article VI or Article VIII or otherwise) on any day
other than the last day of the Interest Period applicable thereto, or if the
Borrower fails to borrow any Eurodollar Loans after notice has been given to any
Bank in accordance with Section 2.4(a), or if the Borrower shall deliver a
Notice of Interest Rate Election specifying that a Eurodollar Loan shall be
converted on a date other than the first (1st) day of the then current Interest
Period applicable thereto, the Borrower shall reimburse each Bank within 15 days
after certification by such Bank of such loss or expense (which shall be
delivered by each such Bank to the Administrative Agent for delivery to the
Borrower) for any resulting loss (based on interest only, exclusive of fees, if
any) or expense incurred by it (or by an existing Participant in the related
Loan), including, without limitation, any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Bank shall have delivered to the Administrative Agent and the
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error. Section 2.15.
Computation of Interest and Fees. With respect to Base Rate Loans, the rate of
interest on which is calculated based on the Prime Rate hereunder, interest
thereon shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day). Section 2.16. Use
of Proceeds. The Borrower shall use the proceeds of the Loans for general
corporate purposes, including without limitation, the repayment of the
Borrower’s debt obligations, the acquisition of assets and to fund capital
expenditures and general working capital needs of the Borrower, in each case, in
accordance with and subject to the terms and conditions of this Agreement.
Section 2.17. Reserved. Section 2.18. Collateral and Covered Assets. (a) The
Obligations shall, at all times, be secured by a perfected first priority
security interest in the Collateral. The Covered Assets and the equity interests
issued by Covered Subsidiaries, shall, at all times, be free and clear of all
Liens except Liens permitted under Section 5.15. (b) On the Closing Date, the
Covered Assets shall consist of the assets listed on the Collateral and Covered
Asset List delivered to the Administrative Agent pursuant to Section 3.1(r).
Thereafter, the Borrower may add assets as Covered Assets and Borrowing Base
Assets, subject to the - 34-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre040.jpg]
limitations described in this Agreement, and withdraw or substitute (and the
Administrative Agent shall be authorized to release liens thereon) any Covered
Asset so long as (I) no Payment Default or Event of Default shall have occurred
and be continuing, (II) the Facility Collateral Coverage Ratio as of the date of
such proposed withdrawal or substitution is greater than 1.90 to 1.00, in the
case of both clauses (I) and (II), after giving pro forma effect to such
proposed withdrawal or substitution, (III) the inclusion of any new asset as a
Covered Asset would not conflict with any of the terms of the debt documents
governing any of the Borrower’s material Indebtedness, and an officer of the
Borrower shall certify as to the absence of any such conflict prior to or
substantially contemporaneously with such inclusion, (IV) the Borrower shall
have complied with Section 5.1(n), after giving effect thereto, (i) the Total
Revolving Loans shall not exceed the lesser of (x) the Total Commitments and (y)
the Borrowing Base as reflected in a Borrowing Base Certificate delivered on
such date of inclusion which shall reflect the adjustments required pursuant to
clause (vii) of the definition of Designated Valuation Amount and (V) the
representations and warranties of the Covered Parties contained in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date of such
addition, withdrawal or substitution after giving effect thereto. (c) An asset
previously withdrawn as a Covered Asset pursuant to the terms hereof may be
subsequently redesignated as a Covered Asset and a Borrowing Base Asset provided
it satisfies the criteria described in this Agreement and subject to delivery of
a BPO with respect to such asset in accordance with Section 5.1(k)(ii). The
Borrower may also withdraw an asset as a Covered Asset (and the Administrative
Agent shall be authorized to release liens thereon) at any time if the Borrowing
Base Value of such asset is zero. Other than as set forth in this Section
2.18(b), an asset may not be withdrawn as a Covered Asset and the Covered
Subsidiaries shall at all times own the Covered Assets. Such withdrawal, and
where appropriate release of lien, shall be effected in accordance with Section
9.17 and the Collateral Documents. (d) With respect to any addition of a Covered
Asset, the Borrower shall promptly (i) execute and deliver to the Administrative
Agent such amendments to the Security Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Banks, a perfected first priority security interest in the
Capital Stock of the Subsidiary that owns such Covered Asset, (ii) deliver to
the Administrative Agent (A) the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Subsidiary, and (B) the documents described in
Section 3.1(g) as to such Subsidiary, (iii) cause such Subsidiary (A) to execute
and deliver to the Administrative Agent an Acknowledgment and Consent in the
form attached to the Security Agreement, (B) to become a party to the Negative
Pledge Agreement, (C) to become party to the Affiliate Subordination Agreement,
and (D) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Banks a perfected first priority
security interest in the Collateral with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Agreement or by law or as may
be requested by the Administrative Agent, (iv) satisfy the condition described
in Section 3.1(j) as to such Subsidiary, (v) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and (vi) if such
Covered Asset is a Loan Asset and if the Look-Through LTV for such Loan Asset is
less than or equal to 45%, deliver to the Administrative Agent the Investment
Memo for such Loan Asset. (e) If at any time, there are less than ten (10)
Borrowing Base Assets, the Borrower shall within 30 days after such occasion
prepay the Loans to zero or cause one or more additional Eligible Credit Tenant
Lease Assets or Eligible Loan Assets to become Covered Assets (and Borrowing
Base - 35-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre041.jpg]
Assets) in accordance with this Section 2.18 and no Loans shall be made, and the
Borrower shall not request any Loans, until such time as there are ten (10) or
more Borrowing Base Assets. Section 2.19. Defaulting Bank. Notwithstanding any
provision of this Agreement to the contrary, if any Bank becomes a Defaulting
Bank, then the following provisions shall apply for so long as such Bank is a
Defaulting Bank: (a) fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Bank pursuant to Section 2.8(a); (b) the
Commitment and Loans of such Defaulting Bank shall not be included in
determining whether the Required Banks or Super Majority Banks have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.5); provided, that this clause (b)
shall not apply to the vote of a Defaulting Bank in the case of an amendment,
waiver or other modification requiring the consent of such Bank or each Bank
affected thereby; (c) the Borrower may, at its sole expense and effort, upon
notice to such Defaulting Bank and the Administrative Agent, require such
Defaulting Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.6), all its Available
Commitments under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld; provided further that nothing contained in this clause (c) shall
affect the obligations due to such Defaulting Bank; and (d) the Administrative
Agent may, in its sole discretion (notwithstanding any contrary provision of
this Agreement), apply any amounts thereafter received by it from any Covered
Party for the account of such Defaulting Bank to satisfy such Defaulting Bank’s
obligations hereunder until all such unsatisfied obligations are fully paid. In
the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then on such date such Bank shall purchase at par such of the
Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata Share. ARTICLE III CONDITIONS Section 3.1. Closing. The Closing Date shall
occur on the date when each of the following conditions is satisfied (or waived
in writing by the Administrative Agent and the Banks), each document to be dated
the Closing Date unless otherwise indicated: (a) the Borrower as of the Closing
Date shall have executed and delivered to the Administrative Agent a Note or
Notes for the account of each Bank requesting the same dated the Closing Date
and complying with the provisions of Section 2.5; (b) the Borrower, the
Administrative Agent and each of the Banks shall have executed and delivered to
the Administrative Agent a duly executed original of this Agreement; - 36-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre042.jpg]
(c) the Borrower shall have executed and delivered to the Administrative Agent a
duly executed original of the Security Agreement and each other Collateral
Document and each issuer of equity interests pledged pursuant to the Security
Agreement shall have executed and delivered to the Administrative Agent an
Acknowledgment and Consent in the form attached to the Security Agreement; (d)
the Administrative Agent shall have received a duly executed Affiliate
Subordination Agreement, duly executed by the Covered Parties; (e) the
Administrative Agent shall have received any certificates representing Pledged
Stock described in the Security Agreement and required to be delivered
thereunder as of the Closing Date and appropriate transfer documents with
respect to any such certificates included in the Collateral as of the Closing
Date, signed in blank by the Borrower or the other owner thereof and, each
document (including, without limitation, any Uniform Commercial Code financing
statement to be filed in the jurisdiction of organization of the Borrower)
required by the Security Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered, recorded or delivered in order to
create or perfect the Liens intended to be created under the Security Agreement
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation (if applicable); (f) the Administrative Agent shall
have received opinions of (i) Clifford Chance US LLP, special counsel for the
Borrower, (ii) Geoffrey Dugan, Esq., in-house counsel for the Borrower, and
(iii) Venable LLP, special Maryland counsel to the Borrower, each acceptable to
the Administrative Agent, the Banks and their counsel; (g) the Administrative
Agent shall have received all documents the Administrative Agent may reasonably
request relating to the existence of the Borrower and each other Covered Party
as of the Closing Date, the authority for and the validity of this Agreement and
the other Loan Documents, the incumbency of officers executing this Agreement
and the other Loan Documents and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent. Such documentation shall
include, without limitation, the articles of incorporation, certificate of
formation or similar organizational document of each such entity, as amended,
modified or supplemented on or prior to the Closing Date, certified to be true,
correct and complete by a senior officer of such entity as of the Closing Date,
together with a good standing certificate as to each such entity from the
Secretary of State (or the equivalent thereof) of its jurisdiction of
organization, to be dated as of a date within ten Business Days from the Closing
Date. Any such organizational documents of each Covered Subsidiary shall provide
for, and require that there at all times be, a special director or member whose
consent would be required for a bankruptcy filing by such Covered Subsidiary or
for the transfer of any equity interests therein (other than the sale of such
equity interests in a transaction permitted under the Loan Documents) and shall
otherwise be satisfactory to the Administrative Agent; (h) the Borrower shall
have executed a solvency certificate reasonably acceptable to the Administrative
Agent; (i) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 2.3, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its reasonable discretion; (j) each Covered Party shall
have taken all actions required to authorize the execution and delivery of (i)
in the case of the Borrower, this Agreement and (ii) in the case of the Borrower
and each other Covered Party, any other Loan Document to which it is a party and
the performance thereof by the Borrower or such other Covered Party, as
applicable; - 37-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre043.jpg]
(k) the Banks shall be satisfied that the Borrower is not subject to any present
or contingent Environmental Claim which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect on the Borrower, and
the Borrower shall have delivered to the Administrative Agent a certificate of a
senior officer of the Borrower so stating; (l) (i) the Administrative Agent
shall have received, on or before the Closing Date, (x) for its and any other
Bank’s account, (A) all accrued and unpaid fees as of the Closing Date pursuant
to Section 2.8 of the Existing Credit Agreement and (B) all fees due and payable
pursuant to Section 2.8 on or before the Closing Date and (y) all other fees
required to be paid and all expenses for which invoices have been presented and
(ii) the reasonable and documented fees and expenses accrued through the Closing
Date of Simpson Thacher & Bartlett LLP shall have been paid to Simpson Thacher &
Bartlett LLP; (m) the Borrower shall have delivered copies of all consents,
licenses and approvals (subject to Section 4.3), if any, required in connection
with the execution, delivery and performance by the Borrower or any other
Covered Party, or the validity and enforceability, of the Loan Documents, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect; (n) no Default or
Event of Default shall have occurred and be continuing before or immediately
after giving effect to the transactions contemplated hereby; (o) the
Administrative Agent shall have received (x) the Collateral and Covered Assets
List, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and (y) a Borrowing Base Certificate, dated as of the
Closing Date and duly executed by a financial officer of the Borrower,
reflecting a Borrowing Base as of the Closing Date of not less than
$350,000,000; (p) the Borrower shall have delivered Projections which shall
include (x) the Borrower’s projected sources and uses of cash (and the timing
thereof) through a date that is on or after the Term Loan Maturity Date and (y)
that such sources are at all times sufficient for such uses; (q) the
representations and warranties of the Covered Parties contained in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the Closing Date both
before and after giving effect to the transactions contemplated hereby; (r) the
Administrative Agent shall have received the results of a recent Lien search
with respect to the Borrower and each other Covered Party and such search shall
reveal no Liens on any of the Covered Assets or the Collateral except for Liens
permitted by Section 5.15 and the Negative Pledge Agreement or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent; and (s) any Bank that so reasonably requests (in writing)
at least two Business Days prior to the Closing Date shall have received,
through the Administrative Agent, all U.S.A. PATRIOT Act information required
under Section 9.15. Section 3.2. Borrowings. The obligation of any Bank to make
a Revolving Loan is subject to the following conditions: (a) after giving effect
to such Borrowing on the applicable Borrowing Date, (i) the Total Revolving
Loans shall not exceed the lesser of (x) the Total Commitments and (y) the
Borrowing - 38-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre044.jpg]
Base as reflected in a Borrowing Base Certificate delivered on such Borrowing
Date which shall reflect the adjustments required pursuant to clause (vii) of
the definition of Designated Valuation Amount; (b) receipt by the Administrative
Agent of a Notice of Borrowing as required by Section 2.3(a); (c) there shall be
not less than ten (10) Borrowing Base Assets; (d) the representations and
warranties of the Covered Parties contained in the Loan Documents shall be true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) on and as of the date of such Borrowing both
before and after giving effect to the making of such Revolving Loans; and (e) no
Default or Event of Default shall have occurred and be continuing before or
immediately after giving effect to the making of such Revolving Loans. Each
Borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Borrowing that the conditions
contained in this Section 3.2 have been satisfied. Section 3.3. Conditions to
Conversion into Term Loan. The obligation of the Banks to convert the Revolving
Loans into Term Loans and to extend the Maturity Date from the Revolving
Termination Date to the Term Loan Maturity Date is subject to the following
conditions: (a) receipt by the Administrative Agent of a Conversion Notice as
required by Section 2.3(a); (b) the representations and warranties of the
Covered Parties contained in the Loan Documents shall be true and correct in all
material respects (or if qualified by “materiality,” “material adverse effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the date of such conversion both before and after
giving effect to the conversion of such Revolving Loans and extension of
maturity; (c) no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to the conversion of such
Revolving Loans and extension of maturity; and (d) after giving effect to such
conversion of the Revolving Loans and the extension of maturity, the aggregate
principal amount of the Term Loans shall not exceed the Borrowing Base as
reflected in a Borrowing Base Certificate delivered on such date which shall
reflect the adjustments required pursuant to clause (vii) of the definition of
Designated Valuation Amount. ARTICLE IV REPRESENTATIONS AND WARRANTIES In order
to induce the Administrative Agent and each of the other Banks which is or may
become a party to this Agreement to make the Revolving Loans and to convert the
Revolving Loans into Term Loans, the Borrower makes the following
representations and warranties as of the Closing Date, as of each Borrowing and,
if applicable, as of the conversion of the Revolving Loans into Term Loans. Such
- 39-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre045.jpg]
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans. Section 4.1. Existence and Power. Each of the Borrower and each
other Covered Party is a corporation, limited liability company or limited
partnership, as applicable, duly organized or incorporated, validly existing and
in good standing under the laws of the jurisdiction of its organization or
incorporation and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. Section 4.2. Power and Authority;
Enforceable Obligation. Each of the Borrower and each other Covered Party has
the requisite power and authority to execute, deliver and carry out the terms
and provisions of each of the Loan Documents to which it is a party and has
taken all necessary action, if any, to authorize the execution and delivery on
its behalf and its performance of the Loan Documents to which it is a party.
Each of the Borrower and each other Covered Party has duly executed and
delivered each Loan Document to which it is a party in accordance with the terms
of this Agreement, and each such Loan Document constitutes (or, upon execution
and delivery thereof, will constitute) its legal, valid and binding obligation,
enforceable in accordance with the terms thereof, except as enforceability may
be limited by applicable insolvency, bankruptcy or other similar laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law. Section 4.3.
No Violation. Neither the execution, delivery or performance by or on behalf of
any Covered Party of the Loan Documents to which it is a party, nor compliance
by any such Covered Party with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Liens created under the Collateral Documents) upon any of the
property or assets of the Borrower or any of its Consolidated Subsidiaries
pursuant to the terms of, any loan agreement, indenture, mortgage, deed of
trust, or other agreement or other instrument to which the Borrower (or any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a default by any Covered Party
under any organizational document of any Person in which such Covered Party has
an interest, or cause a material default under such Person’s agreement or
certificate of limited partnership, the consequences of which conflict,
contravention, breach or default under the foregoing clauses (i), (ii) or (iii)
would (x) have a Material Adverse Effect (provided, however, that for purposes
of determining whether the consequences of a conflict, contravention, breach or
default under clause (ii) of this Section 4.3 would have a Material Adverse
Effect, clause (ii) of the definition of the term “Material Adverse Effect”
shall be modified to read as follows: “(ii) the ability of the Administrative
Agent or the Banks to enforce the Loan Documents in a manner that materially and
adversely affects the rights of the Administrative Agent or the Banks
thereunder”), or (y) result in or require the creation or imposition of any Lien
whatsoever upon any Collateral (except as contemplated herein). Section 4.4.
Financial Information. (a) The consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of December 31, 2018, and for the Fiscal
Year then ended, reported on by PricewaterhouseCoopers LLP fairly presents, in
conformity with GAAP, the consolidated financial - 40-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre046.jpg]
position of the Borrower and its Consolidated Subsidiaries as of such date and
the consolidated results of operations and cash flows for such Fiscal Year. (b)
The unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at each of March 31, 2019 and June 30, 2019, and the related
unaudited consolidated statements of income and cash flows for the three-month
and six-month periods ended on such dates, present fairly the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three- month and six-month periods then ended (subject to normal
year-end audit adjustments). (c) All such financial statements described above,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). (d) Since December 31, 2018, (i) nothing has occurred having a
Material Adverse Effect, (ii) except (x) as set forth on Schedule 4.4(d) or in
connection with the capitalization plans disclosed to the Agents and (y) for the
incurrence of Loans hereunder on the Closing Date, the Borrower has not incurred
any material Indebtedness or guaranteed any material Indebtedness on or before
the Closing Date and (iii) except as set forth in Schedule 4.4(d) or in
connection with the capitalization plans disclosed to the Agents, the Borrower
will not have incurred any material Indebtedness or guaranteed any material
Indebtedness on or before the Closing Date. (e) Schedule 4.4(d) sets forth the
Indebtedness for borrowed money of each Covered Subsidiary outstanding on and as
of the Closing Date. (f) No Covered Subsidiary has incurred any Indebtedness or
guaranteed any Indebtedness other than Non-Recourse Indebtedness in respect of
the Excluded Assets and Indebtedness permitted by Section 5.14. Section 4.5.
Litigation. There is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, (i) the Borrower or
any of its Consolidated Subsidiaries, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of the assets of
the Borrower or any of its Consolidated Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could, individually, or in
the aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other Loan Documents. Section
4.6. Compliance with ERISA. (a) Except as set forth on Schedule 4.6(a) attached
hereto, neither the ERISA Group nor any other Covered Party is a member of or
has entered into, maintained, contributed to, or been required to contribute to,
or may incur any liability with respect to any Plan or Multiemployer Plan.
Except as could not be reasonably expected to have a Material Adverse Effect
individually or in the aggregate (i) there has been no filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver
of the minimum funding standards with respect to any Plan; (ii) there has been
no failure to make by its due date any required installment under Section 430(j)
of the Code with respect to any Plan nor a failure by the Borrower nor any
member of the ERISA Group to make any required contribution to a Multiemployer
Plan; (iii) there has been no determination that any Plan is or is expected to
be in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (iv) the present value of all accrued benefits under each Plan
(determined based on the assumptions used by such Plans pursuant to Section
430(h) of the Code) did not, as of the last annual valuation date prior to the
date on which this representation is made or deemed made, exceed by more than an
immaterial amount the value of the assets of such Plan (as determined pursuant
to Section - 41-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre047.jpg]
430(g) of the Code) allocable to such accrued benefits, and the present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of ASC Topic 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than an immaterial amount the fair market value of the assets of all such
underfunded Plans; (v) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by any member of the
ERISA Group other than in the ordinary course; and (vi) no Termination Event has
occurred or is reasonably expected to occur. The Borrower and its Subsidiaries
have no contingent liabilities with respect to any post retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA, and except as would not be reasonably expected
to have a Material Adverse Effect. In the event that at any time after the
Closing Date, the Borrower or any other Covered Party shall sponsor or
contribute to any other material Plan or Multiemployer Plan, the Borrower
promptly shall notify the Administrative Agent thereof (and from and after such
notice, Schedule 4.6(a) shall be deemed modified thereby). (b) No assets of the
Borrower or any other Covered Party constitute “assets” (within the meaning of
ERISA or Section 4975 of the Code, including, but not limited to, 29 C.F.R. §
2510.3-101 or any successor regulation thereto) of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA that is subject to Title I of ERISA
or a “plan” within the meaning of, and subject to, Section 4975(e)(1) of the
Code. In addition to the prohibitions set forth in this Agreement and the other
Loan Documents, and not in limitation thereof, the Borrower covenants and agrees
that the Borrower shall not, and shall not permit any other Covered Party to,
use any “assets” (within the meaning of ERISA or Section 4975 of the Code,
including but not limited to 29 C.F.R. § 2510.3101) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA that is subject to Title I of
ERISA or a “plan” within the meaning of, and subject to, Section 4975(e)(1) of
the Code to repay or secure the Note, the Loan, or the Obligations. Section 4.7.
Environmental. (a) The Borrower conducts reviews of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Consolidated Subsidiaries when necessary in the course of which it identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or closure of
properties presently owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, and any actual or potential liabilities to
third parties, including, without limitation, employees, and any related costs
and expenses). On the basis of this review, the Borrower has reasonably
concluded that such associated liabilities and costs, including, without
limitation, the costs of compliance with Environmental Laws, are unlikely to
have a Material Adverse Effect. (b) Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither the
Borrower nor any other Covered Party has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the facilities and properties owned, leased or operated by the Borrower or
any other Covered Party (the “Properties”) or the business operated by the
Borrower or any other Covered Party (the “Business”) that is not fully and
finally resolved, (ii) to the Borrower’s actual knowledge, after due inquiry, no
judicial proceeding or governmental or administrative action is pending or, to
the Borrower’s actual knowledge, after due inquiry, threatened, under any
Environmental Law to which the Borrower or any other Covered Party is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law or relating to Materials of Environmental Concern with
respect to the - 42-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre048.jpg]
Business; and (iii) to the Borrower’s actual knowledge, the Properties and all
operations at the Properties are in compliance, and have in the last five years
been in compliance, with all applicable Environmental Laws, and there are no
Materials of Environmental Concern at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business. Section 4.8. Taxes. The Borrower and its Consolidated Subsidiaries
have filed all U.S. federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
or any Consolidated Subsidiary, except (i) such taxes, if any, as are being
contested in good faith by appropriate proceedings and are reserved against in
accordance with GAAP or (ii) such tax returns or such taxes, the failure to file
when due or to make payment when due and payable will not have, in the
aggregate, a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower and its Consolidated Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate. No Tax
lien (other than a Permitted Lien) has been filed, and, to the knowledge of
Borrower and its Consolidated Subsidiaries, no claim is being asserted, with
respect to any such Tax, fee or other charge. Section 4.9. Full Disclosure. All
information heretofore furnished by the Borrower or any other Covered Party to
the Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby or thereby is, when taken as a
whole, true and accurate in all material respects on the date as of which such
information is stated or certified; provided that, with respect to projected
financial information, the Borrower represents and warrants only that such
information represents the Borrower’s expectations regarding future performance,
based upon historical information and reasonable assumptions, it being
understood, however, that actual results may differ from the projected results
described in the financial projections. The Borrower has disclosed to the Banks
in writing any and all facts which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect. Section 4.10. Solvency.
(i) On the Closing Date and after giving effect to the transactions contemplated
hereby and by the other Loan Documents occurring on the Closing Date and (ii) on
each date that the Borrower provides additional Covered Assets or Collateral
pursuant to Section 2.18 or otherwise, the Borrower and each other Covered
Party, taken as a whole, are Solvent. Section 4.11. Use of Proceeds. All
proceeds of the Loans will be used by the Borrower only in accordance with the
provisions hereof. Neither the making of any Loan nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of regulations T, U,
or X of the Federal Reserve Board. Section 4.12. Governmental Approvals. No
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance by the
Borrower or any other Covered Party of any Loan Document to which it is a party
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect. Section 4.13. Investment Company Act. Neither the Borrower nor
any other Covered Party is (x) an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended, or (y) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money. - 43-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre049.jpg]
Section 4.14. Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of each Covered Party is
1114 Avenue of the Americas, New York, NY 10036. Section 4.15. REIT Status. As
of the date hereof, the Borrower is qualified as a REIT. Section 4.16.
Intellectual Property. The Borrower and each other Covered Party has obtained
and holds in full force and effect all patents, trademarks, servicemarks, trade
names, domain names, copyrights and other intellectual property rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect. Section 4.17. Judgments. As of the Closing Date, there
are no final, non-appealable judgments or decrees in an aggregate amount of
$50,000,000 or more entered by a court or courts of competent jurisdiction
against the Borrower, any other Covered Party or any Consolidated Subsidiary or,
to the extent such judgment would be recourse to the Borrower, any other Covered
Party or any Consolidated Subsidiary, any other Person (other than, in each
case, judgments as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing or which have been
paid or stayed). Section 4.18. No Default. No Event of Default or, to the best
of the Borrower's knowledge, Default exists under or with respect to any Loan
Document and neither the Borrower nor any other Covered Party is in default in
any material respect beyond any applicable grace period under or with respect to
any other material agreement, instrument or undertaking to which it is a party
or by which it or any of its property is bound in any respect, the existence of
which default is likely to result in a Material Adverse Effect. Section 4.19.
Licenses, etc. Each Covered Party has obtained and does hold in full force and
effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditation, easements, rights of way and other consents and
approvals which are necessary for the operation of its businesses as presently
conducted, the absence of which is likely to have a Material Adverse Effect.
Section 4.20. Compliance with Law. To the Borrower’s knowledge, each Covered
Party and each of its assets are in compliance in all respects with all laws,
rules, regulations, orders, judgments, writs and decrees, the failure to comply
with which is likely to have a Material Adverse Effect. Section 4.21. No
Burdensome Restrictions. Except as may have been disclosed by the Borrower in
writing to the Banks prior to the Closing Date or that would otherwise be
permitted under the Loan Documents, neither the Borrower nor any other Covered
Party is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate or partnership restriction, as the case
may be, which, individually or in the aggregate, is likely to have a Material
Adverse Effect. Section 4.22. Brokers’ Fees. Neither the Borrower nor any other
Covered Party has dealt with any broker or finder with respect to the
transactions contemplated by this Agreement or otherwise in connection with this
Agreement, and neither the Borrower nor any other Covered Party has done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower or any other Covered Party of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed to the Administrative Agent. - 44-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre050.jpg]
Section 4.23. Labor Matters. Except as disclosed on Schedule 4.6(a), there are
no collective bargaining agreements covering the employees of the Borrower or
any other Covered Party, and neither the Borrower nor any other Covered Party
has suffered any material strikes, walkouts, work stoppages or other material
labor difficulty within the last five years. Section 4.24. Insurance. Each of
the Borrower and each other Covered Party currently maintains 100% replacement
cost insurance coverage (subject to customary deductibles) in respect of each of
its Real Property Assets, as well as commercial general liability insurance
(including, without limitation, “builders’ risk” where applicable) against
claims for personal, and bodily injury and/or death, to one or more persons, or
property damage, as well as workers’ compensation insurance, in each case with
respect to liability and casualty insurance with insurers having an A.M. Best
policyholders’ rating of not less than A-/VII at the time of issuance or
extension of any such coverage policy in amounts no less than customarily
carried by owners of properties similar to, and in the same locations as, the
Covered Parties’ Real Property Assets; provided, however, that the foregoing
A.M. Best policyholders’ rating requirement shall not be required for (a) such
insurance as tenants of Credit Tenant Lease Assets are permitted or required
pursuant to applicable leases to obtain or maintain and (b) liability and
casualty insurance policies issued after the Closing Date on Real Property
Assets constituting not more than 5.0% of all Real Property Assets owned by the
Covered Parties with insurers having an A.M. Best policyholders’ rating of less
than A-/VII, but not less than B++/VII. Section 4.25. Organizational Documents.
The documents delivered pursuant to Section 3.1(g) constitute, as of the Closing
Date, all of the organizational documents (together with all amendments and
modifications thereof) of the Borrower and each Covered Party. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies of each such document. Section 4.26. Unencumbered Assets. As of
the Closing Date after giving effect to the transactions contemplated hereby,
the Borrower shall be in compliance with the covenants with respect to the
Borrower’s maintenance of its unencumbered assets under the documentation
governing its other Indebtedness for borrowed money. Section 4.27. Ownership of
Property; Liens. The Borrower owns the Collateral purported to be owned by it
(and in the case of Credit Tenant Lease Assets, fee title to the underlying real
property in respect thereof) and each other Covered Party directly and wholly
owns the Covered Assets purported to be owned by it, as applicable, in each case
as set forth in the Collateral and Covered Asset List, except as set forth on
Schedule 4.27, and none of the Collateral or Covered Assets is subject to any
Lien except as permitted by Section 5.15. Section 4.28. Covered Parties. (a)
Schedule 4.28 sets forth the full legal name and jurisdiction of incorporation
or organization of each Covered Party and, as to each such Covered Subsidiary,
the percentage of each class of equity interests owned by the Borrower or any
Covered Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than, in respect of the
Borrower only, stock options granted to employees or directors and directors’
qualifying shares) of any nature relating to any equity interests of the
Borrower or any other Covered Party, except as permitted by the Loan Documents.
Section 4.29. Security Documents. The Security Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Agents and the
Banks, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Security Agreement, when certificates representing such Pledged
Stock, if any, are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Security Agreement, when financing statements
and other filings specified on Schedule 4.29 in appropriate form - 45-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre051.jpg]
are filed in the offices specified on Schedule 4.29, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower in such Collateral and the proceeds thereof,
as security for the Obligations, in each case prior and superior in right to any
other Lien. Section 4.30. Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors, and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions. Section 4.31. EEA Financial Institutions. No Covered
Party is an EEA Financial Institution. ARTICLE V AFFIRMATIVE AND NEGATIVE
COVENANTS The Borrower covenants and agrees that, so long as any of the
Obligations remain unpaid: Section 5.1. Information. The Borrower shall deliver
to the Administrative Agent and each of the Banks (or post to Intralinks or
another similar electronic system acceptable to the Administrative Agent),
provided such information is not otherwise publicly available: (a) as soon as
available and in any event within five (5) Business Days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
operations and consolidated statements of cash flow for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on the Borrower’s Form 10-K and reported on
by PricewaterhouseCoopers LLP or other independent public accountants of
nationally recognized standing; (b) (i) as soon as available and in any event
within five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of operations and consolidated statements of cash flow for such
quarter and for the portion of the Borrower’s Fiscal Year ended at the end of
such Fiscal Quarter, all reported in the form provided to the Securities and
Exchange Commission on the Borrower’s Form 10-Q, together with (ii) such other
information reasonably requested by the Administrative Agent or any Bank; (c)
simultaneously with the delivery of each set of financial statements referred to
in clauses (a) and (b) above, (I) a certificate of a financial officer of the
Borrower (i) setting forth in - 46-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre052.jpg]
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.9 on the date of such
financial statements, (ii) certifying (x) that such financial statements fairly
present the financial condition and the results of operations of the Borrower
and its Consolidated Subsidiaries on the dates and for the periods indicated, on
the basis of GAAP, subject, in the case of interim financial statements, to
normally recurring year-end adjustments, and (y) that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the business and condition of
the Borrower and its Consolidated Subsidiaries during the period beginning on
the date through which the last such review was made pursuant to this Section
5.1(c) (or, in the case of the first certification pursuant to this Section
5.1(c), the Closing Date) and ending on a date not more than ten (10) Business
Days prior to, but excluding, the date of such delivery and that (1) on the
basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Section 5.9 at or
as of the date of such financial statements, and (2) on the basis of such review
of the Loan Documents and the business and condition of the Borrower and its
Consolidated Subsidiaries, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and, the action the Borrower proposes to take in
respect thereof (and such certificate shall set forth the calculations required
to establish the matters described in clause (1) above) and (iii) setting forth
the Total Corporate Leverage Ratio as at the end of such period referred to in
clauses (a) and (b) above and setting forth in reasonable detail the
calculations required to establish such Total Corporate Leverage Ratio (it being
understood that, notwithstanding the proviso in the introductory paragraph of
this Section 5.1, this clause (iii) may be satisfied by the delivery of the
Borrower’s Earnings Presentation for such period to the extent the Borrower
continues to report the Total Corporate Leverage Ratio in the ordinary course
therein) and (II) updated Projections for the next successive four-quarter
period; (d) (i) within five (5) Business Days after any officer of any Covered
Party obtains knowledge of any Default or Event of Default, if such Default or
Event of Default is then continuing, a certificate of the chief financial
officer, or other executive officer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto; and (ii) promptly and in any event within five (5) Business
Days after any Covered Party obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against the Borrower
or any Consolidated Subsidiary or its directly or indirectly owned Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect; (e) promptly
upon the mailing thereof to the shareholders of the Borrower generally, copies
of all proxy statements or any other materials so mailed; (f) promptly and in
any event within thirty (30) days, if and when any member of the ERISA Group (i)
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is Insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan - 47-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre053.jpg]
under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, in each case to the extent any occurrence
covered by any of clauses (i) through (vii) above, would reasonably be expected
to result in a Material Adverse Effect. In the event notice is required pursuant
to this Section 5.1(f), the Borrower shall provide a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take; (g)
promptly and in any event within ten (10) days after any Covered Party obtains
actual knowledge of any of the following events, a certificate of the Borrower,
executed by an officer of the Borrower, specifying the nature of such condition,
and the Borrower’s or, if the Borrower has actual knowledge thereof, the
Environmental Affiliate’s proposed initial response thereto: (i) the receipt by
the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance would reasonably be expected to have a Material
Adverse Effect, (ii) the existence of any Environmental Claim pending against
the Borrower or any Environmental Affiliate and such Environmental Claim would
reasonably be expected to have a Material Adverse Effect or (iii) any release,
emission, discharge or disposal of any Material of Environmental Concern that
would reasonably be expected to form the basis of any Environmental Claim
against the Borrower or any Environmental Affiliate or would reasonably be
expected to interfere with the Borrower’s Business or the fair saleable value or
use of any of its Properties, which in any such event would reasonably be
expected to have a Material Adverse Effect; (h) promptly and in any event within
five (5) Business Days after receipt of any notices or correspondence from any
company or agent for any company providing insurance coverage to the Borrower or
any other Covered Party relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence; (i) as soon
as available and in any event within fifteen (15) Business Days after the end of
each fiscal quarter, commencing with the first fiscal quarter following the
Closing Date, a Borrowing Base Certificate duly executed by a financial officer
of the Borrower setting forth in reasonable detail the calculation of the
Borrowing Base as at the end of such quarter, together with sufficient
information to calculate each of the limitations set forth in the definition of
“Borrowing Base” as at the end of such quarter and whether each such Borrowing
Base Asset is categorized as construction, healthcare or hospitality, based upon
the best available information at such time as certified by a financial officer
of the Borrower; (j) as soon as available and in any event (A) on or before the
fifteenth day of each calendar month in respect of the immediately prior
calendar month (other than a month in which a Borrowing Base Certificate is
required to be delivered pursuant to Section 5.1(i)) a certificate from an
financial officer of the Borrower (a “Monthly Certificate”) specifying (i) any
adjustments in the Borrowing Base Value of any Borrowing Base Asset that is not
reflected in the most recent Borrowing Base Certificate, as a result of (x) any
principal payments actually paid or prepaid on account of any Loan Assets
(excluding any scheduled amortization payments actually paid) and (y) any
Borrowing Base Asset becoming a Non-Performing Loan Asset or a Non-Cash Flow
Credit Tenant Lease Asset, (ii) the most recent Total Corporate Leverage Ratio
delivered in accordance with Section 5.1(c)(I)(iii) and (iii) the resulting
aggregate amount of the Borrowing Base and (B) within three Business Days after
obtaining - 48-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre054.jpg]
knowledge thereof, notice of any event giving rise to the requirement of a
prepayment, or addition of Covered Assets, pursuant to Section 2.11; (k) in the
case of a Covered Asset that is a Credit Tenant Lease Asset, (i) as soon as
available and in any event within 90 days after the Closing Date, a BPO for such
Covered Asset as of the Closing Date, (ii) as soon as available and in any event
within 90 days after an asset is added as a Covered Asset after the Closing
Date, a BPO for such Covered Asset (including delivering a BPO with respect to
an asset that was previously withdrawn as a Covered Asset but is now added
back), (iii) as soon as available and in any event within 90 days after such
Covered Asset has a write-down in Book Value that results in such Book Value
being less than 80% of the Book Value for such Covered Asset as of the later of
(x) the date such asset became a Covered Asset and (y) the date of delivery of
the most recent BPO with respect to such Covered Asset, a new BPO for such
Covered Asset and (iv) at any time at the Borrower’s request, deliver an updated
BPO for such Covered Asset; (l) from time to time such additional information
regarding any of the Collateral, Covered Assets or the financial condition or
operations or investments of the Borrower and its Subsidiaries, in each case, as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or its Subsidiaries to any material
liability under, any applicable law, statute, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries or on any Property of any of them; (m) promptly and in
any event within ten (10) days after the Borrower obtains actual knowledge that
it has failed to qualify as a REIT under the applicable provisions of the Code;
and (n) at the time the Borrower adds, withdraws or substitutes a Covered Asset
or Collateral pursuant to Section 2.18, a revised Collateral and Covered Assets
List, an updated Borrowing Base Certificate and an updated Schedule 4.28. (o)
promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act. Section 5.2.
Payment of Obligations. The Borrower and its Consolidated Subsidiaries will pay
and discharge, at or before maturity, all their respective material obligations
and liabilities including, without limitation, any such material obligations (a)
pursuant to any agreement by which it or any of its properties is bound and (b)
in respect of federal, state and other taxes, in each case where the failure to
so pay or discharge such obligations or liabilities is likely to result in a
Material Adverse Effect, and will maintain in accordance with GAAP, appropriate
reserves for the accrual of any of the same. Section 5.3. Maintenance of
Property; Insurance; Leases. (a) The Borrower shall keep, and shall cause each
Consolidated Subsidiary to keep, all property useful and necessary in its
business, including without limitation each of its Real Property Assets (for so
long as the same constitutes a Real Property Asset), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect. (b) The
Borrower shall maintain, or cause to be maintained, insurance described in
Section 4.24 hereof with insurers meeting the qualifications described therein,
which insurance shall in - 49-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre055.jpg]
any event not provide for less coverage than insurance customarily carried by
owners of properties similar to, and in the same locations as, the Covered
Parties’ Real Property Assets. The Borrower shall deliver to the Administrative
Agent (i) upon the reasonable request of the Administrative Agent from time to
time certificates of insurers evidencing the insurance carried, (ii) within five
(5) days of receipt of notice from any insurer a copy of any notice of
cancellation or material change in coverage required by Section 4.24 from that
existing on the date of this Agreement and (iii) forthwith, notice of any
cancellation or nonrenewal (without replacement) of coverage by the Borrower or
any other Covered Party. Section 5.4. Maintenance of Existence. The Borrower
shall and shall cause each of its Consolidated Subsidiaries to preserve, renew
and keep in full force and effect, its corporate existence and its rights,
privileges and franchises necessary for the normal conduct of its business
unless the failure to maintain such existence (other than the existence of the
Borrower), rights, privileges and franchises does not have a Material Adverse
Effect. Section 5.5. Compliance with Laws. The Borrower shall, and shall cause
its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor. Section 5.6. Inspection of Property, Books and Records. (a)
The Borrower shall, and shall cause each of its Consolidated Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP, modified as required by this Agreement and
applicable law; and shall permit representatives of any Bank, at such Bank’s
expense, or upon the occurrence and during the continuance of any Event of
Default, at the Borrower’s expense (but subject to the reimbursement limitations
in Section 9.3), so long as disclosure of such information could not result in a
violation of, or expose the Borrower or any of its Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired. Upon the occurrence and during the continuance of any Event of Default,
representatives of any Bank permitted to review such books or engage in such
discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans. (b) The Borrower shall permit the Administrative
Agent to conduct Appraisals of each of the Borrowing Base Assets that are or are
contemplated to be one of the Three Largest Assets and shall use commercially
reasonable efforts to provide access to, and information in respect of, the
relevant Borrowing Base Asset to complete such Appraisal. Such Appraisals shall
be at the sole cost and expense of the Borrower; provided that the Borrower
shall not be required to pay the cost and expense of more than one Appraisal in
respect of an individual Borrowing Base Asset per any twelve-month period.
Section 5.7. Existence. The Borrower shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its and its Consolidated
Subsidiaries’ existence and its patents, trademarks, servicemarks, domain names,
tradenames, copyrights, franchises, licenses, permits, - 50-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre056.jpg]
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect. Section 5.8. Independent Director. The
board of directors, board of managers, or other equivalent governing body of
each Covered Subsidiary that is a Pledged Subsidiary or owns a Covered Asset
shall include at least one special, independent director or member (or
equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Covered Subsidiary, as the case may be, (ii)
the transfer of any membership or other equity interests therein (other than the
sale or other transfer of such membership or equity interests in a transaction
permitted under the Loan Documents) and (iii) encumbering any asset owned by
such Covered Subsidiary, other than an Excluded Asset, with a real property
mortgage or deed of trust, as applicable, or a security agreement, pledge
agreement or any similar agreement creating a Lien in respect thereof, except as
permitted under the Loan Documents (including as a result of any consent,
amendment, waiver or other modification obtained in accordance with the terms of
the Loan Documents). Section 5.9. Financial Covenants. (a) Consolidated Coverage
Ratio. As of the last day of each fiscal quarter, the Consolidated Coverage
Ratio shall be equal to or greater than 1.50 to 1.00. (b) Facility Collateral
Coverage Ratio. As of the last day of each fiscal quarter, the Facility
Collateral Coverage Ratio shall be equal to or greater than 1.50 to 1.00. (c)
Weighted Average CTL Lease Term. As of the last day of each fiscal quarter, the
Weighted Average CTL Lease Term shall be greater than or equal to five (5)
years. Section 5.10. Restricted Payments. (a) The Borrower shall not, and shall
not permit its Subsidiaries to, declare and/or pay (or incur any obligation
(contingent or otherwise) to declare and/or pay) dividends (whether in the form
of cash, common stock or other equity interests) on its equity interests or
declare and/or make (and incur any obligation (contingent or otherwise) to
declare and/or make) distributions with respect thereto; provided that, (x) the
Borrower shall be permitted to declare and/or pay (and incur any obligation
(contingent or otherwise) to declare and/or pay) dividends (which may, for the
avoidance of doubt, be in the form of cash, common stock or other equity
interests) on its equity interests or declare and/or make (and incur any
obligation (contingent or otherwise) to declare and/or make) distributions with
respect thereto in an amount for any Fiscal Year equal to such amount as is
necessary for the Borrower to (i) maintain its qualification as a REIT and (ii)
so long as no Event of Default is continuing or would result therefrom, avoid
payment or imposition of any entity-level tax on the Borrower (including
pursuant to Section 4981 of the Code) that could be avoided by reason of a
distribution by the Borrower; and (y) in addition to the dividends and
distributions permitted to be made under clause (x), the Borrower and each
Subsidiary may declare and/or make (and incur any obligation (contingent or
otherwise) to declare and/or make) any other dividends or distributions (except
dividends or distributions of Loan Assets, Real Property Assets or Securities
that are Collateral, Covered Assets or equity interests in a Pledged Subsidiary
or Covered Subsidiary), provided that such other dividends or distributions may
only be made if at the time of such dividends or distributions, (i) no Material
Default or Event of Default shall have occurred and be continuing or result
therefrom and (ii) taking into account such dividend or distribution, the
Borrower and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Article V (Affirmative and Negative Covenants). (b) The
Borrower shall not, and shall not permit its Subsidiaries to, make any
prepayments, repurchases or redemptions of unsecured Indebtedness of the
Borrower or any Subsidiary (including any unsecured Indebtedness convertible
into capital stock of the Borrower), Indebtedness for - 51-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre057.jpg]
borrowed money of the Borrower or any Subsidiary that is subordinated to the
Obligations or preferred or common stock of the Borrower or any Subsidiary
except to the extent funded with or exchanged for (i) income or payments
received in respect of, or proceeds from the sale, refinancing or maturity of,
assets not constituting Collateral or a Covered Asset, (ii) interest, fee or
rental income in respect of any assets (including assets constituting part of
the Collateral or Covered Assets) or (iii) equity or Indebtedness issued by the
Borrower or the proceeds thereof. Section 5.11. Restriction on Fundamental
Changes. (a) The Borrower shall not, and shall not permit any other Covered
Party to, enter into any merger, division or plan of division under Delaware law
(or any comparable event under a different jurisdiction’s laws) or consolidation
without obtaining the prior written consent thereto of the Required Banks,
unless (i) in the case of any such merger or consolidation involving (x) the
Borrower, the Borrower is the surviving entity (regardless of whether a Covered
Subsidiary is involved), (y) any other Covered Subsidiary, a Covered Subsidiary
is the surviving entity (which surviving entity must be a Pledged Subsidiary if
a Pledged Subsidiary is involved) and (z) in the case of such a division or plan
of division, the resulting entities are both Covered Subsidiaries (both of which
also must be Pledged Subsidiaries if a Pledged Subsidiary is involved) and (ii)
in each case, the same will not result in the occurrence of a Material Default
or an Event of Default. The Borrower shall not, and, except in connection with a
merger or consolidation permitted in the preceding sentence, shall not permit
any other Covered Subsidiary to, liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, other than to the Borrower or to any Covered Subsidiary (and if
involving a Pledged Subsidiary or the assets of a Covered Subsidiary, to another
Pledged Subsidiary) or in connection with any sale of all or substantially all
of its assets or any payment or prepayment in full or other monetization in full
of its assets. Nothing in this Agreement shall limit or restrict any Covered
Party to sell, pledge, mortgage or transfer any Excluded Asset, except as set
forth in Sections 5.14 and 5.15. (b) The Borrower shall not, and shall not
permit any other Covered Party to, amend its articles of incorporation, bylaws,
or other organizational documents such that the provisions thereof would violate
Section 5. 8 or permit any action prohibited by Section 5.18 or, otherwise, in
any manner that would be materially adverse to the Banks without the Required
Banks’ consent. Section 5.12. Changes in Business. The Borrower’s primary
business shall not be substantially different from that conducted by the
Borrower on the Closing Date and shall include ownership and management of
Credit Tenant Lease Assets, Loan Assets and Real Property Assets. The Borrower
shall carry on its business operations through the Borrower and its Consolidated
Subsidiaries and its Investment Affiliates. Section 5.13. Borrower Status. The
Borrower shall at all times remain a publicly traded company listed for trading
on the New York Stock Exchange (or another nationally recognized stock exchange
(for the avoidance of doubt, the NASDAQ stock quotation system or any successor
thereto shall be considered a nationally recognized exchange)). Section 5.14.
Other Indebtedness. (a) The Borrower shall not permit any Covered Subsidiary to
create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness of the Covered Subsidiaries existing on the Closing Date and set
forth on Schedule 4.4(d), obligations under warranties and indemnities incurred
in the ordinary course of business, and Non-Recourse Indebtedness in respect of
Excluded Assets. - 52-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre058.jpg]
(b) The Borrower shall not consent to or vote in favor of (and shall not permit
any Subsidiary to consent to or vote in favor of) the incurrence of any
Indebtedness by any Covered Party (other than Indebtedness permitted under
Section 5.14(a)). Section 5.15. Liens. (a) The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any item of Collateral or Covered Assets, except for Permitted Liens. (b) The
Borrower shall not consent to or vote in favor of (and shall not permit any
Subsidiary to consent to or vote in favor of) the incurrence of any Liens on any
assets of any Covered Party, except for Permitted Liens and Liens on Excluded
Assets in respect of Non-Recourse Indebtedness. Section 5.16. [Reserved].
Section 5.17. Restrictive Agreements. The Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Person or any of its subsidiaries to
create, incur or permit to exist any Lien upon the Collateral, provided that the
foregoing clause (a) shall not apply to restrictions and conditions imposed by
law or by any Loan Document or (b) the ability of any other Covered Party (other
than the Borrower) to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Covered Party or to guarantee Indebtedness of the Borrower
or any other Covered Party; provided that the foregoing shall not apply to
restrictions and conditions imposed by law, by any Loan Document, by the
Borrower’s existing or future public note Indebtedness or credit agreements
governing Indebtedness for borrowed money. Section 5.18. Limitation on
Activities of the Covered Parties. The Borrower shall not permit any other
Covered Party (other than the Borrower) to (a) (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than ownership of Covered Assets, Excluded Assets
and anything incidental thereto, (ii) own any assets other than Covered Asset,
Excluded Assets or any assets incidental thereto, or (iii) take any action, or
conduct its affairs in a manner, that could reasonably be expected to result in
the separate existence of such Covered Party being ignored, or the assets and
liabilities of such Covered Party being substantively consolidated with those of
the Borrower or any Subsidiary thereof in a bankruptcy, reorganization or other
insolvency proceeding or (b) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except (i)
Indebtedness permitted pursuant to Section 5.14(a), (ii) nonconsensual
obligations imposed by operation of law, (iii) obligations with respect to its
equity interests to the extent in compliance with Section 5.8, not prohibited by
this Section 5.18 or, otherwise, materially adverse to the Banks, (iv)
obligations (other than Indebtedness) in the ordinary course of business in the
operation of its assets and (v) the statutory liability of any general partner
for the liabilities of the limited partnership in which it is a general partner.
Section 5.19. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) in the
case of a Covered Party (other than the Borrower), in transactions between or
among such Covered Parties not involving any other Affiliate (but if such
transactions involving the transfer of assets, such transfers shall be subject
to the Liens granted pursuant to the Collateral Documents), (c) in the case of
the Borrower or any Subsidiary which is not a Covered Party, in - 53-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre059.jpg]
transactions between or among the Borrower and such Subsidiaries not involving
any other Affiliate, (d) any payment of dividends, other restricted payments or
other transactions permitted by Section 5.11, (e) transactions pursuant to the
Safety Management Agreement and (f) transactions between the Borrower and Safety
that are approved by at least a majority of their respective independent
directors so long as, (x) such transactions are otherwise permitted under this
Agreement, (y) no material Default or Event of Default shall have occurred and
be continuing at the time of or after giving effect to such transaction and (z)
the Borrower shall be in pro forma compliance with the covenants set forth in
Section 5.19 after giving effect to such transaction. Section 5.20. Corporate
Ratings. The Borrower shall obtain affirmation of its corporate ratings from S&P
and Moody’s within 60 days after the Closing Date, which corporate ratings shall
be equal to or higher than B+ from S&P and B2 from Moody’s. Section 5.21.
Anti-Corruption Laws and Sanctions. The Borrower shall (a) maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions and (b) not
request or use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, the United Kingdom
or in a European Union member state or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto. ARTICLE VI
DEFAULTS Section 6.1. Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing: (a) the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to the Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due; or (b) the Borrower shall fail to observe or perform any
covenant contained in Sections 2.11, 2.16, 2.18, Section 5.1(d)(i), 5.1(i),
5.1(j), 5.1(k), 5.4, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.17, 5.18, 5.19,
5.20 or 5.21 and, (i) solely in the case of any failure to comply with Section
5.9(b) and Section 5.9(c), such failure shall continue unremedied for a period
of thirty (30) days (it being understood that any such failure to comply with
(x) Section 5.9(b) may be remedied by a prepayment of the Loans or adding assets
as Covered Assets pursuant to Section 2.18 prior to or during such 30-day period
so long as after giving effect to any such prepayment or addition of Covered
Asset the Borrower is in pro forma compliance with Section 5.9(b) and (y)
Section 5.9(c) may be remedied by adding or withdrawing Credit Tenant Lease
Assets as Covered Assets pursuant to Section 2.18 prior to or during such period
so long as after giving effect to any such addition or withdrawal of Credit
Tenant Lease Assets the Borrower is in pro forma compliance with Section 5.9(c))
and (ii) solely in the case of any failure to comply with Section 5.1(d)(i),
such failure shall continue unremedied for a period of 10 days; or - 54-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre060.jpg]
(c) the Borrower or any Covered Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those covered by clause (a), (b), (e), (f), (g), (h), (i), (l) or
(n) of this Section 6.1) for 30 days after written notice thereof has been given
to the Borrower by the Administrative Agent; or if such default is of such a
nature that it cannot with reasonable effort be completely remedied within said
period of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided the Borrower commences such cure within said
thirty (30) day period and diligently prosecutes same, until completion, but in
no event shall such extended period exceed ninety (90) days; or (d) any
representation, warranty, certification or statement that is made by the
Borrower in this Agreement or by the Borrower or any other Covered Party in any
other Loan Document to which it is a party or that is contained in any
certificate, financial statement or other document delivered pursuant to this
Agreement or any other Loan Document, shall prove to have been incorrect in any
material respect when made (or deemed made); or (e) the Borrower or any
Subsidiary shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed $75,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Recourse Debt; or the Borrower or any Subsidiary shall
default in the performance or observance of any obligation or condition with
respect to any such Recourse Debt or any other event shall occur or condition
exist beyond the giving of any required notice and the expiration of any
applicable grace period, in each case if the effect of such default, event or
condition is to accelerate the maturity of any such indebtedness or to permit
(without any further requirement of notice or lapse of time) the holder or
holders thereof, or any trustee or agent for such holders, to accelerate the
maturity of any such indebtedness; or (f) (i) the Borrower or (ii) any
Subsidiary of the Borrower or any Investment Affiliate of the Borrower to which,
either individually or in the aggregate, $100,000,000 or more of the Borrower’s
Consolidated Tangible Net Worth is attributable, or (iii) a Pledged Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or (g) an involuntary case or other proceeding
shall be commenced against (i) the Borrower, (ii) any Subsidiary of the Borrower
or any Investment Affiliate of the Borrower to which, either individually or in
the aggregate, $100,000,000 or more of the Borrower’s Consolidated Tangible Net
Worth is attributable, or (iii) any Pledged Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of ninety (90) days; or an order for relief shall be entered against the
Borrower, any such Subsidiary of the Borrower, any such Investment Affiliate or
any such Pledged Subsidiary under the federal bankruptcy laws as now or
hereafter in effect; or - 55-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre061.jpg]
(h) one or more final, non-appealable judgments or decrees in an aggregate
amount of $75,000,000 or more shall be entered by a court or courts of competent
jurisdiction against the Borrower or any Subsidiary of the Borrower (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing), and (i) any such judgments
or decrees shall not be stayed, discharged, paid, bonded or vacated within
ninety (90) days or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees; or (i) there shall be a replacement
of a majority of the Board of Directors of the Borrower over a two-year period
from the directors who constituted the Board of Directors of the Borrower at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the Borrower then still
in office who were either members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved; or (j) any Person or “group” (as such term is defined in
applicable federal securities laws and regulations) shall become the owner,
directly or indirectly, beneficially or of record, of shares representing more
than forty percent (40%) of the aggregate ordinary voting power represented by
the issued and outstanding common shares of the Borrower; or (k) if any
Termination Event with respect to a Plan or Multiemployer Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan or Multiemployer Plan and the insufficiency of any
and all other Plans and Multiemployer Plans with respect to which such a
Termination Event shall occur and be continuing (or, in the case of a Multiple
Employer Plan with respect to which a Termination Event described in clause (ii)
of the definition of Termination Event shall occur and be continuing and in the
case of a liability with respect to a Termination Event which is or could be a
liability of the Borrower rather than a liability of the Plan, the liability of
the Borrower) is equal to or greater than $50,000,000 and which the Required
Banks reasonably determine will have a Material Adverse Effect; or (l) if, any
member of the ERISA Group shall commit a failure described in Section 303(k)(1)
of ERISA or Section 430(k)(1) of the Code and the amount of the lien determined
under Section 303(k)(3) of ERISA or Section 430(k)(3) of the Code that could
reasonably be expected to be imposed on any member of the ERISA Group or their
assets in respect of such failure shall be equal to or greater than $50,000,000
and which the Required Banks reasonably determine will have a Material Adverse
Effect; or (m) any assets of the Borrower shall constitute “plan assets” (within
the meaning of Section 3(42) of ERISA or Section 4975 of the Code, including but
not limited to 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA and subject
to Title I of ERISA or a “plan” within the meaning of, and subject to, Section
4975(e)(1) of the Code; or (n) at any time, for any reason the Borrower
repudiates in writing its payment obligations under any Loan Document or any
Covered Party repudiates in writing its negative pledge obligations under the
Negative Pledge Agreement or any other Loan Document; or (o) this Agreement or
any Collateral Document shall not, for any reason, be in full force and effect
(or any Covered Party shall so assert), or any security interest purported to be
created by any of the Collateral Documents shall not be a valid, enforceable and
perfected security interest having - 56-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre062.jpg]
the priority required by the Collateral Documents (or any Covered Party shall so
assert) (other than (i) pursuant to the terms of this Agreement or any other
Loan Document (including any release pursuant to the terms hereof or thereof) or
(ii) as a result of acts or omissions by the Administrative Agent); or (p) at
any time Borrower shall fail to directly or indirectly own and control 100% of
the outstanding equity interests in any Covered Subsidiary at any time such
Covered Subsidiary owns Covered Assets. Section 6.2. Rights and Remedies. (a)
Upon the occurrence of any Event of Default described in Section 6.1(f) or
Section 6.1(g), the Commitments shall immediately terminate and the unpaid
principal amount of, and any and all accrued interest on, the Loans and any and
all accrued fees and other Obligations hereunder shall automatically become
immediately due and payable, with all additional interest from time to time
accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself; and upon the occurrence and during the continuance of any
other Event of Default, the Administrative Agent, following consultation with
the Banks, may (and upon the demand of the Required Banks shall), by written
notice to the Borrower, in addition to the exercise of all of the rights and
remedies permitted the Administrative Agent, and the Banks at law or equity or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower for itself. (b) Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent and the Banks each agree that any exercise or enforcement
of the rights and remedies granted to the Administrative Agent or the Banks
under this Agreement or any other Loan Document or at law or in equity with
respect to this Agreement or any other Loan Documents shall be commenced and
maintained solely by the Administrative Agent, in each case on behalf of the
Administrative Agent, any other Agent and/or the Banks. The Administrative Agent
shall act at the direction of the Required Banks in connection with the exercise
of any and all remedies at law, in equity or under any of the Loan Documents or,
if the Required Banks are unable to reach agreement after being afforded
reasonable notice and opportunity to consent, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine. Section 6.3. Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(b), Section 6.1(c) and Section 6.1(d)
promptly upon being requested to do so by the Required Banks and shall thereupon
notify all the Banks thereof. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
(other than nonpayment of principal of or interest on the Loans) unless the
Administrative Agent has received notice in writing from a Bank or the Borrower
referring to this Agreement or the other Loan Documents, describing such event
or condition. Should the Administrative Agent receive notice of the occurrence
of a Default or Event of Default expressly stating that such notice is a notice
of a Default or Event of Default, or should the Administrative Agent send the
Borrower a notice of Default or Event of Default, the Administrative Agent shall
promptly give notice thereof to each Bank. Section 6.4. Distribution of Proceeds
after Default. Notwithstanding anything contained herein to the contrary, from
and after the occurrence and during the continuance of an Event of Default, to -
57-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre063.jpg]
the extent proceeds are received by the Administrative Agent, such proceeds
shall be distributed to the Banks pro rata in accordance with the unpaid
principal amount of the Loans (giving effect to any participations granted
therein pursuant to Section 9.6). ARTICLE VII THE AGENTS; CERTAIN MATTERS
RELATING TO THE BANKS Section 7.1. Appointment and Authorization. Each Bank
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf, including execution of the other Loan Documents, and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto. Except as set forth
in Section 7.8 hereof, the provisions of this Article VII are solely for the
benefit of the Administrative Agent, the other Agents and the Banks, and the
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof. In performing its functions and duties under this Agreement and the
other Loan Documents, the Administrative Agent shall act solely as an agent of
the Banks and shall not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any other Covered Party. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Agents shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents. Section 7.2. Administrative Agency and
Affiliates. JPMorgan Chase Bank, N.A. has the same rights and powers under this
Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent and JPMorgan Chase Bank, N.A. and
each of its affiliates, may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the foregoing as if they were not the Administrative Agent hereunder, and the
term “Bank” and “Banks” shall include JPMorgan Chase Bank, N.A. in its
individual capacity. Section 7.3. Action by Agents. (a) The obligations of each
of the Agents hereunder are only those expressly set forth herein. Without
limiting the generality of the foregoing, each of the Agents shall not be
required to take any action with respect to any Default or Event of Default,
except as expressly provided in Article VI. The duties of each Agent shall be
administrative in nature. Subject to the provisions of Section 7.1, Section 7.5
and Section 7.6, each Agent shall administer the Loans in the same manner as
each administers its own loans. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Banks, (c) except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Covered Party or any affiliate of the Covered Party that
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates and (d)
the Administrative Agent shall not be required to take any action that - 58-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre064.jpg]
(in its opinion or the opinion of its counsel) exposes it to personal liability
or which is contrary to the Loan Documents or applicable law. (b) The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact (including
without limitation, a custodian to administer the Collateral) and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care. In furtherance of the foregoing, each Bank hereby authorizes the
Administrative Agent to enter into such documents and instruments as it deems
reasonably necessary to implement its duties under this Agreement and the other
Loan Documents. Section 7.4. Consultation with Experts. As between any Agent on
the one hand and the Banks on the other hand, such Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts. Section 7.5. Liability of Agents. As between
each Agent on the one hand and the Banks on the other hand, none of the Agents
nor any of their affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct. As
between each Agent on the one hand and the Banks on the other hand, none of the
Agents nor any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Loan Document, or any Borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any other Covered Party, (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to such Agent, or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex, email message, facsimile or similar writing) believed by it to be
genuine or to be signed by the proper party or parties. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Bank or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder that by its terms must be fulfilled to the satisfaction of a
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the applicable extension of credit or other
action. Section 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitments or Loans, as applicable, outstanding, indemnify the Agents
and their affiliates and their respective directors, officers, agents, advisors
and employees (to the extent not reimbursed by the Borrower) against - 59-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre065.jpg]
any cost, expense (including, without limitation, counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitee’s gross negligence or willful misconduct) that such
indemnitee may suffer or incur in connection with its duties as Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder. In the event that any Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, such Agent shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank. Each Agent shall reimburse such Banks
so entitled to reimbursement within two (2) Business Days of its receipt of such
funds from the Borrower or such other party liable therefor. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a Bank, an indemnitee or any other
Person, whether or not an indemnitee is otherwise a party thereto. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder. Section 7.7.
Credit Decision. Each Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement. Section 7.8. Successor Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent, which successor Administrative Agent shall,
provided no Event of Default has occurred and is then continuing, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed by
the Required Banks and approved by the Borrower, and shall have accepted such
appointment, within 10 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may (but shall not be
required to), on behalf of the Banks, appoint a successor Administrative Agent
which shall be the Administrative Agent, who shall act until the Required Banks
shall appoint an Administrative Agent. Any appointment of a successor
Administrative Agent by Required Banks or the retiring Administrative Agent,
pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. If no successor
Administrative Agent has accepted appointment as Administrative Agent by the
date that is 10 days following a retiring Administrative Agent’s notice of
resignation (and no successor agent has been appointed as successor
Administrative Agent by the retiring Administrative Agent), the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Banks shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent and
the retiring Administrative Agent, shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative
Agent. Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8. Section 7.9. Exculpation of BPO Broker. Each
Bank acknowledges and agrees, for the benefit of the Agents, the Borrower and
each of the BPO Brokers and each of their respective affiliates - 60-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre066.jpg]
and each of their respective partners, directors, officers, employees, agents,
counsel, auditors, advisors and other representatives (collectively, the
“Representatives”), as follows: (a) Each BPO Broker prepared its respective BPO
relying primarily on information provided by the Borrower, and neither any BPO
Broker nor any Agent is responsible or liable for any inaccuracy or omission in
the information provided to the BPO Brokers by the Borrower. None of the BPO
Brokers or Agents has made or makes any express or implied representation or
warranty as to the accuracy or completeness of such information. (b) None of the
BPO Brokers or Agents has any obligation to engage in any further diligence
regarding the information provided to it by the Borrower or to obtain any
additional information for purposes of the BPO Brokers preparing their
respective BPOs. (c) None of the BPO Brokers or Agents has engaged an auditor to
perform an audit or review of the financial statements of the Borrower, and none
of the BPO Brokers or Agents is providing any assurance of the accuracy of the
information in such financial statements. (d) There is no assurance that the
BPOs will accurately predict the actual future performance and/or operations of
any asset and/or property reviewed for purposes of the BPOs. (e) No Agent shall
be responsible or liable for the preparation or the contents of the BPOs or such
Bank’s use of the BPOs, and such Bank agrees that such Bank will not bring or
assert any claim, suit or action against any Agent or any of its Representatives
with respect to, or arising out of, the BPOs or such Bank’s use thereof. Section
7.10. Proofs of Claim. In case of the pendency of any proceeding under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law or
any other judicial proceeding relative to any Covered Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise: (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Banks and the
Administrative Agent hereunder) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent hereunder. Nothing in this Section
7.10 shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Bank to authorize the Administrative Agent to vote in respect of the
claim of any Bank in any such proceeding. - 61-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre067.jpg]
Section 7.11. Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Banks by posting the Communications on IntraLinks , DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”). (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time (including
a user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Banks and
the Borrower acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Bank that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY COVERED PARTY,
ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY COVERED PARTY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET
OR THE APPROVED ELECTRONIC PLATFORM. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower or any other Covered Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Bank by means of electronic communications pursuant
to this Section, including through an Approved Electronic Platform. (d) Each
Bank agrees that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Bank for purposes of
the Loan Documents. Each Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Bank’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address. - 62-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre068.jpg]
(e) Each of the Banks and the Borrower agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies. (f) Nothing herein shall prejudice the right of the Administrative
Agent or any Bank to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. Section 7.12.
Certain ERISA Matters. (a) Each Bank (x) represents and warrants, as of the date
such Person became a Bank party hereto, to, and (y) covenants, from the date
such Person became a Bank party hereto to the date such Person ceases being a
Bank party hereto, for the benefit of, the Administrative Agent, and each other
Agent and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Covered Party, that at least one
of the following is and will be true: (i) such Bank is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Commitments, or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Bank is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Bank to enter into,
participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Bank. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or such Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of the Administrative Agent,
and each other Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Covered Party, that
none of the - 63-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre069.jpg]
Administrative Agent, or any other Agent or any of their respective Affiliates
is a fiduciary with respect to the assets of such Bank involved in such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE VIII CHANGE
IN CIRCUMSTANCES Section 8.1. Basis for Determining Interest Rate Inadequate or
Unfair. (a) If on or prior to the first day of any Interest Period for any
Eurodollar Borrowing (i) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Base Rate or the
Eurodollar Rate, as applicable (including, without limitation, because the
Screen Rate is not available or published on a current basis), for Dollars and
such Interest Period or that deposits in Dollars are not being offered in the
relevant market for such Interest Period or (ii) the Administrative Agent or the
Required Banks determine in good faith that the Eurodollar Rate for such
Interest Period will not adequately reflect the cost to the Banks or the
Required Banks, as the case may be, of making, funding or maintaining such
Eurodollar Borrowing for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Banks to make, continue,
or convert Loans into, Eurodollar Loans in Dollars shall be suspended. In such
event, unless the Borrower notifies the Administrative Agent on or before the
second (2nd) Eurodollar Business Day before, but excluding, the date of any
Eurodollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing. (b) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in paragraph
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the Screen Rate has made a public statement that the administrator of the Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate), (y)
the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 9.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date that such amendment to such alternate rate
of interest is provided to the Banks, a written notice from the Required Banks
stating that such Required Banks object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 8.1(b), only to the extent the Screen Rate for Dollars and such
Interest Period is - 64-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre070.jpg]
not available or published at such time on a current basis), (x) any Notice of
Interest Rate Election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as an Base Rate Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Section 8.2. Illegality. If, on or
after the date of this Agreement, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Eurodollar Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency shall make it unlawful for any Bank (or its Eurodollar Lending Office) to
make, maintain or fund its Eurodollar Loans in a particular currency, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in the case of the event described
above to make Eurodollar Loans in such currency, shall be suspended. With
respect to Eurodollar Loans, before giving any notice to the Administrative
Agent pursuant to this Section 8.2, such Bank shall designate a different
Eurodollar Lending Office if such designation will avoid the need for giving
such notice and will not, in the reasonable judgment of such Bank, be otherwise
commercially disadvantageous to such Bank. If at any time, it shall be unlawful
for any Bank to make, maintain or fund any of its Eurodollar Loans, the Borrower
shall have the right, upon five (5) Business Days’ notice to the Administrative
Agent, to either (x) cause a bank, reasonably acceptable to the Administrative
Agent, to offer to purchase the Loans of such Bank for an amount equal to such
Bank’s outstanding Loans, together with accrued and unpaid interest and fees
thereon and all other amounts due to such Bank are concurrently therewith paid
in full to such Bank, and to become a Bank hereunder, or obtain the agreement of
one or more existing Banks to offer to purchase the Loans of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest due thereon
and any and all fees and other amounts due hereunder. Section 8.3. Increased
Cost and Reduced Return. (a) If, on or after the date hereof, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, (i) shall subject any Bank to any tax on its
capital reserves (or any similar tax) with respect to this Agreement or any
Eurodollar Loan made by it (except for Taxes and Other Taxes covered by Section
8.4 and changes in the rate of tax on the overall net income or profits of such
Bank); (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System (but excluding with respect to any Eurodollar Loan
any such requirement reflected in an applicable Eurodollar Reserve Percentage)),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or (iii) shall impose on any Bank (or its Applicable
Lending Office) or on the interbank market any other condition materially more
burdensome in nature, extent or consequence than those in existence as of the
date hereof affecting such Bank’s Eurodollar Loans or its obligation to make
Eurodollar Loans, and the result of any of the foregoing is to increase the cost
to such Bank (or its Applicable Lending Office) of - 65-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre071.jpg]
making or maintaining any Eurodollar Loan, or to reduce the amount of any sum
received or receivable by such Bank (or its Applicable Lending Office) under
this Agreement or under its Note with respect to such Eurodollar Loans, by an
amount reasonable determined by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Eurodollar Loans made by such
Bank hereunder) as will compensate such Bank for such increased cost or
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances; provided however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and Basel III all requests, rules, guidelines
or directives thereunder or issued in connection therewith shall be deemed to be
a change in law, regardless of the date enacted, adopted or issued. (b) If any
Bank shall have reasonably determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital or liquidity
requirements, or any change in any such law, rule or regulation, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital or
liquidity requirements (whether or not having the force of law) made after the
Closing Date of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances. (c)
Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented. (d) Each Bank
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank. Notwithstanding the
foregoing, if such Bank shall fail to notify the Borrower of any such event
within ninety (90) days following the end of the month during which such event
occurred, then the Borrower’s liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified the
Borrower of the occurrence of such event. A certificate of any Bank claiming
compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods. - 66-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre072.jpg]
(e) If at any time, any Bank has demanded compensation pursuant to this Section
8.3, the Borrower shall have the right, upon five (5) Business Days’ notice to
the Administrative Agent to either (x) in accordance with Section 9.6(c), cause
an Assignee to offer to purchase the Loans of such Bank for an amount equal to
such Bank’s outstanding Loans plus accrued interest, fees and other amounts due
to such Bank, and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Loans of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon. Section 8.4. Taxes. (a) Any and all payments made by
or on behalf of the Borrower to or for the account of any Bank or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for or on account of any and all present
or future taxes, duties, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding (i) in the case of each Bank
and the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by (A) the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof, (B) in the case of each Bank, the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision thereof or (C) any
other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or the Administrative Agent and
such other jurisdiction, except to the extent that such connection would not
have arisen but for entering into the transactions contemplated hereby and (ii)
U.S. federal withholding taxes imposed under FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”); provided that, if any
Non-Excluded Taxes are required to be deducted from or in respect of any sum
payable hereunder or under any other Loan Document, as determined in good faith
by the applicable withholding agent, (w) the sum payable by the Borrower shall
be increased as necessary so that after making all required deductions of
Non-Excluded Taxes (including, without limitation, deductions of Non- Excluded
Taxes applicable to additional sums payable under this Section 8.4) such Bank or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (x) the Borrower
shall make or cause to be made all deductions as required by applicable law, (y)
the Borrower shall pay or cause to be paid the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (z) the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.1, the original or a certified copy of a receipt
evidencing payment thereof. (b) In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made hereunder
or under any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”). (c) The Borrower agrees to indemnify
each Bank and the Administrative Agent for the full amount of Non-Excluded Taxes
or Other Taxes (including, without limitation, any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) payable or paid by such Bank or the Administrative Agent (as the
case may be) and any liability for penalties and interest arising therefrom or
with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant jurisdiction. This
indemnification shall be made within 15 days from the date such Bank or the
Administrative Agent (as the case may be) makes demand therefor. - 67-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre073.jpg]
(d) Each Bank that is a United States person for U.S. federal income tax
purposes, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), shall provide the Borrower and the Administrative
Agent with two duly completed copies of Internal Revenue Service Form W-9 or any
successor form prescribed by the Internal Revenue Service and shall provide the
Borrower and the Administrative Agent with two further copies of any such form
on or before the date any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered to the Borrower and the Administrative Agent. Each Bank
that is not a United States person for U.S. federal income tax purposes, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Bank listed on the signature pages hereof and on or prior to the date on
which it becomes a Bank in the case of each other Bank (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), shall provide the Borrower and the Administrative Agent with two duly
completed copies of an Internal Revenue Service Form W-8BENE, W-8ECI, or W-8IMY
as applicable to such Bank, or any successor form prescribed by the Internal
Revenue Service, and shall provide the Borrower and the Administrative Agent
with two further copies of any such form on or before the date that any such
form expires or becomes obsolete and after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent. A Bank that provides copies of the Internal Revenue
Service Form W-8BENE and that is legally entitled to claim the portfolio
interest exemption pursuant to Section 881(c) of the Code, shall further provide
the Borrower and the Administrative Agent with, together with such Internal
Revenue Service Form W- 8BENE, a written confirmation of its entitlement to such
exemption substantially in the form of Exhibit J. To the extent that it is
legally entitled to do so, a Bank shall properly claim that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of, or eliminates, withholding tax on payments of
interest hereunder. A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other Person shall
provide, in addition to its own forms specified above, the Borrower and the
Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form or statement previously delivered to the Borrower and the
Administrative Agent. Each Bank that is not a United States person for U.S.
federal income tax purposes shall deliver to the Borrower and the Administrative
Agent any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. If a Bank fails to timely and properly provide or
update such forms or statements (unless such failure is due to a change in
treaty, law or regulation occurring subsequently to the time such Bank first
becomes a party to this Agreement) or if the form or statement provided by a
Bank at the time such Bank first becomes a party to this Agreement indicates a
United States withholding tax rate in excess of zero, then backup withholding or
withholding tax resulting from the foregoing shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a), except to the extent that, in
the case of United States withholding tax, such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower or its Consolidated Subsidiary with respect to such United States
withholding tax. Notwithstanding any other provision of this paragraph (d)(i),
no Bank shall be required to deliver any - 68-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre074.jpg]
form, statement, certificate or supplementary documentation pursuant to this
paragraph (d)(i) that such Bank is not legally able to deliver. (e) Upon
reasonable demand by, and at the expense of, the Borrower or the Administrative
Agent to any Bank, the Bank shall deliver to the Borrower and the Administrative
Agent, or to such government or taxing authority as the Borrower or the
Administrative Agent may reasonably direct, any form or document that may be
required or reasonably requested in writing in order to allow a payment to be
made hereunder or under any other Loan Document without any deduction or
withholding for or on account of any Non-Excluded Taxes or with such deduction
or withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or the Administrative Agent making such demand and to be executed
and to be delivered with any reasonably required certification. (f) If a payment
made to a Bank under any Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. (g) For any
period with respect to which a Bank has failed to provide the Borrower and the
Administrative Agent with the appropriate form pursuant to (and to the extent
required by) paragraph (d)(i) (unless such failure is due to a change in treaty,
law or regulation occurring subsequent to the date on which a form originally
was required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(c) with respect to Non-Excluded Taxes imposed by the United
States, to the extent that such Non-Excluded Taxes would not have been imposed
but for such Bank’s failure to provide such form; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such taxes so long
as the Borrower shall incur no cost or liability as a result thereof. (h) If the
Borrower is required to pay additional amounts to or for the account of any Bank
pursuant to this Section 8.4, then such Bank will, if requested in writing by
the Borrower, use reasonable efforts to change the jurisdiction of its
Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the reasonable judgment
of such Bank, will not subject such Bank to any unreimbursed cost or expense and
is not otherwise disadvantageous to such Bank; provided, that nothing in this
Section 8.4(h) shall affect or postpone any of the obligations of the Borrower
or the rights of any Bank pursuant to this Section 8.4. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such change. - 69-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre075.jpg]
(i) If at any time, any Bank has demanded compensation pursuant to Section 8.3
or Section 8.4 or the obligation of such Bank to make Eurodollar Loans has been
suspended pursuant to Section 8.2, in any such case, the Borrower shall have the
right, upon five (5) Business Day’s notice to the Administrative Agent to either
(x) in accordance with Section 9.6(c), cause an Assignee to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans plus accrued interest, fees and other amounts due to such Bank, and to
become a Bank hereunder, or to obtain the agreement of one or more existing
Banks to offer to purchase the Commitments of such Bank for such amount, which
offer such Bank is hereby required to accept, or (y) to repay in full all Loans
then outstanding of such Bank, together with interest and all other amounts due
thereon; provided that (i) any replacement of a Bank under this paragraph does
not conflict with any organizational or governing documents of any Person and
any law, treaty rule or regulation applicable to or binding upon such Person or
any of its property, (ii) prior to any replacement under this paragraph, such
Bank shall have taken no action under Section 8.4(h) so as to eliminate the
continued need for payments of amounts owing pursuant to Section 8.3 or 8.4,
(iii) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (iv) the replaced Bank shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (v) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
8.3 or 8.4, as the case may be, and (vi) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Bank shall have against the replaced Bank. (j) Each Bank shall
severally indemnify the Administrative Agent for the full amount of any taxes,
duties, levies, imposts, deductions, charges or withholdings imposed by any
taxation authority or other authority, that are attributable to (i) such Bank
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) or (ii) such Bank’s failure to
comply with the provisions of Section 9.6(b) relating to the maintenance of a
Participant Register and, in either case, that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (j). (k) If a Bank or the Administrative Agent determines,
in its sole discretion, that it has received a refund of any Non-Excluded Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 8.4, it shall pay
to the Borrower within five (5) Business Days an amount equal to such refund
(but only to the extent of indemnity payments made, or Non-Excluded Taxes paid,
by the Borrower under this Section 8.4 with respect to the Non-Excluded Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Bank or
the Administrative Agent and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of such Bank or the Administrative Agent, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Bank or
the Administrative Agent in the event such Bank or the Administrative Agent is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Bank or the Administrative Agent to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other person. Notwithstanding
anything to the contrary, in no event will any Bank or the Administrative Agent
be required to pay any amount to the Borrower the payment of which would place
such Bank or the Administrative Agent in a less favorable net after tax - 70-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre076.jpg]
position than it would have been in if the Non-Excluded Taxes giving rise to
such refund had never been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Non-Excluded
Taxes had never been paid. (l) Each party’s obligations under this Section 8.4
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents. Section 8.5. Base Rate Loans Substituted for Affected
Eurodollar Loans. If (i) the obligation of any Bank to make Eurodollar Loans has
been suspended pursuant to Section 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or Section 8.4 with respect to its Eurodollar
Loans and the Borrower shall, by at least five Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist: (a) the Borrower shall be deemed to have delivered
a Notice of Interest Rate Election with respect to such affected Eurodollar
Loans and thereafter all Loans which would otherwise be continued or converted
by such Bank to the Borrower as Eurodollar Loans shall be made instead as Base
Rate Loans; and (b) after each of its Eurodollar Loans has been repaid, all
payments of principal which would otherwise be applied to repay such Eurodollar
Loans shall be applied to repay its Base Rate Loans instead; and (c) the
Borrower will not be required to make any payment which would otherwise be
required by Section 2.14 with respect to such Eurodollar Loans converted to Base
Rate Loans pursuant to clause (a) above. ARTICLE IX MISCELLANEOUS Section 9.1.
Notices. (a) All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower and the Administrative Agent, at its
address or facsimile number set forth on Exhibit K attached hereto with
duplicate copies thereof, in the case of the Borrower, to the Borrower, at its
address set forth on the signature page hereof, to its General Counsel and Chief
Financial Officer, (y) in the case of any Bank, at its address or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address or facsimile number and/or email address as such party
may hereafter specify for the purpose by notice to the Administrative Agent and
the Borrower. Each such notice, request or other communication shall be
effective (i) if given by telex or facsimile transmission, when such facsimile
is transmitted to the facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, and if not
received during the recipient’s normal business hours, shall be deemed received
at the opening of its next Business Day, (ii) if given by certified registered
mail, return receipt requested, with first class postage prepaid, addressed as
aforesaid, upon receipt or refusal to accept delivery, (iii) if given by a
nationally recognized overnight carrier, 24 hours after such communication is
deposited with such carrier with postage prepaid for next day delivery, or (iv)
if given by any other means, when delivered at the address specified in this
Section; provided that notices to the - 71-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre077.jpg]
Administrative Agent under Article II or Article VIII shall not be effective
until actually received. Notices delivered through Approved Electronic
Platforms, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b). (b) Notices and other communications to the
Banks hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. (c) Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (d) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. Section 9.2. No Waivers. No failure or delay by the
Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law. Section 9.3. Expenses; Indemnification. (a) The
Borrower shall pay within thirty (30) days after written notice from the
Administrative Agent, (i) for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
(ii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including, without
limitation, reasonable and invoiced fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom (provided, however, that the attorneys’ fees and
disbursements for which the Borrower is obligated under this subsection (a)(ii)
shall be limited to the reasonable and invoiced non-duplicative fees and
disbursements of (A) counsel for the Administrative Agent, and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection (a)(ii) shall
be limited to the reasonable and invoiced non-duplicative costs and expenses of
the Administrative Agent). For purposes of this subsection (a)(ii), (1) counsel
for the Administrative - 72-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre078.jpg]
Agent shall mean a single outside law firm representing the Administrative Agent
and (2) counsel for all of the Banks as a group shall mean a single outside law
firm representing such Banks as a group (which law firm may or may not be the
same law firm representing the Administrative Agent). (b) The Borrower agrees to
indemnify each Agent and each Bank, their respective affiliates and the
respective directors, officers, agents, partners, advisors, representatives and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of the Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, or (iv)
the breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement or
that are excluded under Section 8.3, (b) incurred solely by reason of the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction, (c) arising from any violation of
Environmental Law relating to a Property, which violation is caused by the act
or omission of such Indemnitee after such Indemnitee takes possession of such
Property or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 9.3(b) in favor of any director, officer, agent or
employee of any Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower’s obligations under
this Section shall survive the termination of this Agreement and the payment of
the Obligations. Without limitation of the other provisions of this Section 9.3,
the Borrower shall indemnify and hold each of the Agents and the Banks free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that the Agents and the Banks may suffer or incur by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA or the Code necessary in the
Administrative Agent’s reasonable judgment by reason of the inaccuracy of the
representations and warranties, or a breach of the provisions, set forth in
Section 4.6(a). In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of the Borrower’s equity holders or creditors, an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto.
Section 9.4. Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final) and any other indebtedness at any time held or
owing by such Bank (including, without limitation, by branches, agencies and
Affiliates of such Bank wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower then due
and payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank; - 73-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre079.jpg]
provided that if any Defaulting Bank shall exercise any such right of set-off,
(i) all amounts so set-off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting Bank
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Banks and (ii) the Defaulting Banks shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Bank as to which it exercised such
right of set-off. Each Bank agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Loan made by
it, which is greater than the proportion received by any other Bank with respect
to such due amount, the Bank receiving such proportionately greater payment
shall purchase such participations in the Loans made by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loans made by the Banks
shall be shared by the Banks pro rata; provided that, but subject to the proviso
in the first sentence of this Section 9.4, nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Loans. The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Loan, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4. Section 9.5. Amendments and Waivers. (a) Any
provision of this Agreement or the Notes or other Loan Documents may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent in its capacity as the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no amendment or waiver with
respect to this Agreement, the Notes or any other Loan Document shall, unless
signed by (x) each Bank directly affected thereby, (i) reduce the principal of
or, subject to Section 8.1(b), rate of interest on any Loan or any fees
hereunder, (ii) postpone, whether through forbearance or otherwise, the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitments, (iii) reduce
the percentage specified in the definition of “Required Banks” or “Super
Majority Banks” or otherwise change the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement or any Collateral Document, (iv) release all or a substantial portion
of the Collateral under the Collateral Documents (except as expressly permitted
by the Collateral Documents or this Agreement), (v) modify the provisions of
this Section 9.5, (vi) increase, extend or restate the Commitments of any Bank
or subject any Bank to any additional obligation hereunder, or (vii) amend,
modify or waive the definition of “Pro Rata Share” or any other provision that
provides for the ratable or pro rata nature of disbursements by or payments to
Banks, (y) each Bank, amend, modify or waive any provision of Sections 2.10 and
Section 2.11, and (z) the Super Majority Banks, amend, modify or waive the
definition of “Borrowing Base” or any component thereof or definition used
therein if such amendment, modification or waiver is has the effect of
increasing the Borrowing Base. (b) The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Bank, execute amendments,
modifications, waivers or consents on behalf of such Bank. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on any Covered Party in any case
shall entitle any Covered Party to any other or further notice or demand in
similar or other circumstances. Any - 74-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre080.jpg]
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.5 shall be binding upon each Bank at the time outstanding,
each future Bank and, if signed by a Covered Party, on such Covered Party.
Section 9.6. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) the Borrower may
not assign or otherwise transfer any of its rights under this Agreement or the
other Loan Documents without the prior written consent of all Banks and the
Administrative Agent and (ii) a Bank may not assign, pledge or otherwise
transfer any of its interest under this Agreement except as permitted in under
this Section 9.6. (b) Prior to the occurrence of an Event of Default, any Bank
may at any time, without notice to and the consent of the Borrower or the
Administrative Agent, grant to a then existing Bank or any Affiliate thereof,
one or more banks, finance companies, insurance companies or other financial
institutions or trusts (a “Participant”) participating interests in any or all
of its Commitments or Loans. After the occurrence and during the continuance of
an Event of Default, any Bank may at any time, without notice to and the consent
of the Borrower or the Administrative Agent, grant to any Person in any amount
(also a “Participant”), participating interests in any or all of its Loans. Any
participation made during the continuation of an Event of Default shall not be
affected by the subsequent cure of such Event of Default. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Loan Document;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
Section 9.5(a)(x) or (y) without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest (it being understood that the documentation required
under Section 8.4(d) shall be delivered to the participating Bank) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (c) of this Section 9.6; provided that such Participant (i) agrees
to be subject to the provisions of Section 8.3 and Section 8.4 as if it were an
assignee under paragraph (c) of this Section and (ii) shall not be entitled to
receive any greater payment under Section 8.3 or Section 8.4, with respect to
any participation, than its participating Bank would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any requirement, interpretation or
application of law or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or relevant
authority made subsequent to the Closing Date that occurs after the Participant
acquired the applicable participation. Each Bank that grants participating
interests in any or all of its Commitments or Loans, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and principal amount of
the Commitment or Loan and interest owing to each Participant (the “Participant
Register”); provided that no Bank shall have any obligations to disclose all or
any portion of the Participant Register to any Person, except to the extent that
such disclosure is necessary to establish that such Loan is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Participant - 75-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre081.jpg]
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary. (c) (i)
Subject to the conditions set forth in paragraph (c)(ii) below, any Bank may
assign to one or more assignees (each, an “Assignee”), other than a natural
person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries, any
Defaulting Bank or any of its Subsidiaries, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
or Loans at the time owing to it) with the prior written consent of: (A) the
Borrower (such consent not to be unreasonably withheld and provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof), provided that no consent of
the Borrower shall be required for an assignment to a Bank, an affiliate of a
Bank, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and (B) the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Loan to a Bank, an affiliate of a Bank, an
Approved Fund or an assignment to the Borrower as contemplated by Section 2.13.
(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (which shall be
calculated as necessary to include any concurrent assignments by the assignor to
an affiliate, or an Approved Fund, of the assignee) unless each of the Borrower
and the Administrative Agent otherwise consents, provided that (1) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Bank and its affiliates or Approved Funds, if any; (B) (1) the parties to each
assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (other than in the case of an assignment to the
Borrower as contemplated by Section 2.13) and (2) the assigning Bank shall have
paid in full any amounts owing by it to the Administrative Agent; and (C) the
Assignee, if it shall not be a Bank, shall deliver to the Administrative Agent
an administrative questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non- public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in - 76-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre082.jpg]
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. For the purposes of this Section
9.6, “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an affiliate of a Bank or (c) an
entity or an affiliate of an entity that administers or manages a Bank. (iii)
Subject to acceptance and recording thereof pursuant to paragraph (c)(iv) below,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 8.3, 8.4 and 9.3). Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (b) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrower and permitting access thereto to the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks and each of
their Assignees, and principal amount of the Loans and interest owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. (v) Upon
its receipt of a duly completed Assignment and Assumption executed by an
assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (c)(ii)(B) of this
Section and any written consent to such assignment required by paragraph (c)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (d) Any Bank may at any
time (1) assign, pledge or assign a security interest in all or any portion of
its rights under this Agreement and its Note to secure obligations to a Federal
Reserve Bank or (2) pledge or assign a security interest in all or any portion
of its rights under this Agreement and its Note to secure obligations of such
Bank, and this Section 9.6 shall not apply to any such assignment, pledge or
assignment of a security interest. No such assignment, pledge or assignment of a
security interest shall release the transferor Bank from its obligations
hereunder or substitute such pledgee for such transferor Bank as a party hereto.
(e) No Assignee, Participant, pledgee or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or Section
8.4 than such Bank would have - 77-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre083.jpg]
been entitled to receive with respect to the rights transferred, unless such
transfer is made (i) with the Borrower’s prior written consent, (ii) by reason
of the provisions of Section 8.2, Section 8.3 or Section 8.4 requiring such Bank
to designate a different Applicable Lending Office under certain circumstances
or (iii) at a time when the circumstances giving rise to such greater payment
did not exist. Section 9.7. Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. (b) Any
legal action or proceeding with respect to this Agreement or any other Loan
Document and any action for enforcement of any judgment in respect thereof may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case, which are located
in New York County, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for
itself, to the service of process out of any of the aforementioned courts in any
such action or proceeding by the hand delivery, or mailing of copies thereof by
registered or certified mail, postage prepaid, to the Borrower at its address
for notice as provided under Section 9.1 hereof. The Borrower hereby, for
itself, irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or any other Loan Document brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. Nothing
herein shall affect the right of the Administrative Agent to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction. (c) If for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in one currency into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so under applicable law, that
the rate of exchange used shall be the spot rate at which in accordance with
normal banking procedures the first currency could be purchased in New York City
with such other currency by the person obtaining such judgment on the Business
Day preceding that on which final judgment is given. (d) The parties agree, to
the fullest extent that they may effectively do so under applicable law, that
the obligations of the Borrower to make payments in any currency of the
principal of and interest on the Loans of the Borrower and any other amounts due
from the Borrower hereunder to the Administrative Agent as provided herein (i)
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment (whether or not entered in accordance with Section 9.7(c)), in any
currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the Loans and all other amounts due hereunder (it being assumed for purposes of
this clause (i) that the Administrative Agent will convert any amount tendered
or recovered into the relevant currency on the date of such tender or recovery),
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the relevant currency
so expressed to be payable and (iii) shall not be affected by an unrelated
judgment being obtained for any other sum due under this Agreement. Section 9.8.
Counterparts; Integration; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures - 78-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre084.jpg]
thereto and hereto were upon the same instrument. This Agreement constitutes the
entire agreement and understanding among the parties hereto and supersedes any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective upon receipt by the
Administrative Agent and the Borrower of counterparts hereof signed by each of
the parties hereto. Delivery of an executed signature page of this Agreement by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof. Section 9.9. WAIVER OF JURY TRIAL. EACH OF THE
BORROWER, THE AGENTS AND THE BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. Section 9.10.
Survival. All indemnities set forth herein shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Loans hereunder. Section 9.11. Domicile of Loans. Subject to
the provisions of Article VIII, each Bank may transfer and carry its Loans at,
to or for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank. Section 9.12. Limitation of Liability. No claim may be
made by the Borrower or any other Person acting by or through the Borrower
against any Agent or any Bank or the affiliates, directors, officers, employees,
attorneys or agent of any of them for any punitive, consequential, special or
exemplary damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor. Section 9.13.
Recourse Obligation. This Agreement and the Obligations hereunder are fully
recourse to the Borrower. Notwithstanding the foregoing, no recourse under or
upon any obligation, covenant, or agreement contained in this Agreement shall be
had against any officer, director, shareholder or employee of the Borrower
except in the event of fraud or misappropriation of funds on the part of such
officer, director, shareholder or employee. Section 9.14. Confidentiality. Each
of the Agents and the Banks understands that some of the information furnished
to it pursuant to this Agreement and the other Loan Documents may be received by
it prior to the time that such information shall have been made public, and each
of the Agents and the Banks hereby agrees that it will keep all Information (as
defined below) received by it confidential except that each Agent and each Bank
shall be permitted to disclose Information (i) only to its Affiliates and such
of its and its Affiliates’ respective officers, directors, employees, agents,
auditors, partners, trustees, administrators, managers, advisors,
representatives, consultants, service providers and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee, pledgee or
Participant in accordance with Section 9.6 hereof or to a counterparty or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations hereunder, provided such Person
agrees in writing to keep such Information confidential on terms substantially
similar to this Section 9.14; (iv) on a confidential basis to any rating agency
in connection with rating the Borrower or its Subsidiaries or the Loans or the
CUSIP Service Bureau or any similar agency in - 79-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre085.jpg]
connection with the issuance and monitoring of identification numbers with
respect to the Loans; (v) to the extent required by applicable law and
regulations or by any subpoena or other legal process; (vi) to the extent
requested by any bank regulatory authority or other regulatory authority or
self-regulatory organization; (vii) to the extent such information becomes
publicly available other than as a result of a breach of this Agreement; (viii)
to the extent the Borrower shall have consented to such disclosure or (ix) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any of the transactions contemplated thereby or any legal or other
enforcement proceeding in connection with any Loan Document or any of the
transaction contemplated thereby. For the purposes of this Section,
“Information” means all information received from the Borrower or its officers,
directors, employees, agents, auditors, lawyers and Affiliates relating to the
Borrower or any of its Subsidiaries or Affiliates (including Investment
Affiliates) or any of their respective businesses other than any such
information that is available to the Administrative Agent or any Bank on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential provided further, however, that all financial
information delivered in connection with this Agreement and the other Loan
Documents is deemed to be and shall be treated as confidential. In the event of
any required disclosure of Information, any Person required to maintain the
confidentiality of such Information as provided in this Section 9.14 agrees to
use reasonable efforts to inform the Borrower as promptly as practicable of the
circumstances and the Information required to be disclosed to the extent not
prohibited by applicable law. Section 9.15. USA Patriot Act. Each Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Patriot Act. Section 9.16. Acknowledgements. The Borrower
hereby (a) acknowledges that (i) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and that the Covered
Parties have consulted their own accounting, regulatory and tax advisors to the
extent the Covered Parties have deemed appropriate in the negotiation, execution
and delivery of this Agreement and the other Loan Documents; (ii) none of the
Agents or any Bank has any fiduciary, advisory or agency relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and Banks,
on one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; (iii) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Banks or among the Borrower or
any other Covered Parties and the Banks; (iv) the Agents and the Banks on the
one hand, and the Covered Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Covered Parties rely on, any fiduciary duty to the Covered Parties or their
affiliates on the part of the Agents or the Banks; (v) each Agent and Bank has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Covered
Parties, any of their affiliates or any other Person; (vi) none of the Agents or
Banks has any obligation to the Covered Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Agent or Bank and the Covered
Parties or any such affiliate; and (vii) the Covered Parties are capable of
evaluating and understanding, and the Covered Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents; and (b) waives and releases, to the fullest extent
permitted by law, any claims that it may have against the - 80-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre086.jpg]
Administrative Agent or any other Agent or Bank with respect to any breach or
alleged breach of agency or fiduciary duty. Section 9.17. Releases of Liens. (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each Bank
(without requirement of notice to or consent of any Bank except as expressly
required by Section 9.5) to take any action requested by the Borrower (i) having
the effect of releasing any Collateral (A) to the extent necessary to permit
consummation of any transaction permitted by any Loan Document or that has been
consented to in accordance with Section 9.5 or (B) under the circumstances
described in paragraph (b) below and (ii) having the effect of confirming that a
Covered Subsidiary or Covered Asset are no longer subject to the terms of this
Agreement or the Collateral Documents and no longer constitute a “Covered
Subsidiary” or “Covered Asset” as defined. (b) At such time as the Loans and the
other Obligations under the Loan Documents shall have been paid in full and the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Collateral Documents, and the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Covered Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person. Section 9.18. No Novation. The amendment and restatement of
the Existing Credit Agreement shall not extinguish the obligations outstanding
under the Existing Credit Agreement, the Collateral Documents or the other Loan
Documents or discharge or release the lien or priority of the Collateral
Documents or the other Loan Documents. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement, the Collateral Documents, the other Loan Documents or
instruments securing the same or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith. Nothing implied in this Agreement, the
Collateral Documents, the other Loan Documents or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any of Borrower or any other Covered Party from any of its
obligations and liabilities as a “Borrower,” or “Covered Party,” under the
Agreement, the Collateral Documents or the other Loan Documents, except to any
extent modified hereby or by instruments executed concurrently herewith or
therewith. Each of this Agreement, the Collateral Documents and the other Loan
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or in connection herewith. Section 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: - 81-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre087.jpg]
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. - 82-



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre088.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. iSTAR INC., as the Borrower By: /s/ Authorized Signatory Name:
Title: [iStar Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre089.jpg]
JPMORGAN CHASE BANK, N.A., as the Administrative Agent and a Bank By:
/s/Authorized Signatory Name: Title: [iStar Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre090.jpg]
BANK OF AMERICA, N.A., as a Bank By: /s/Authorized Signatory Name: Title: [iStar
Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre091.jpg]
BARCLAYS BANK PLC, as a Bank By: /s/Authorized Signatory Name: Title: [iStar
Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre092.jpg]
MORGAN STANLEY SENIOR FUNDING, INC., as a Bank By: /s/Authorized Signatory Name:
Title: [iStar Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[istarsecondarrevolvercre093.jpg]
GOLDMAN SACHS BANK USA, as a Bank By: /s/Authorized Signatory Name: Title:
[iStar Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 